Exhibit 10.2

EXECUTION VERSION

 

 

 

U.S. $4,500,000,000

FIVE-YEAR REVOLVING CREDIT AGREEMENT

dated as of February 27, 2019,

among

MONDELĒZ INTERNATIONAL, INC.,

THE INITIAL LENDERS NAMED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.,

CREDIT SUISSE LOAN FUNDING LLC,

HSBC SECURITIES (USA) INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

BNP PARIBAS SECURITIES CORP.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

SG AMERICAS SECURITIES, LLC,

TD SECURITIES (USA) LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

CREDIT SUISSE LOAN FUNDING LLC

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agents

BARCLAYS BANK PLC,

BNP PARIBAS,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

SOCIÉTÉ GÉNÉRALE,

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 

[CS&M Ref. No. 6702-288]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

Definitions and Accounting Terms

 

SECTION 1.01.

 

Certain Defined Terms

     1  

SECTION 1.02.

 

Computation of Time Periods; Terms Generally

     13  

SECTION 1.03.

 

Accounting Terms

     13  

SECTION 1.04.

 

LIBO Rate

     14  

ARTICLE II

 

Amounts and Terms of the Advances

 

SECTION 2.01.

 

The Pro Rata Advances

     14  

SECTION 2.02.

 

Making the Pro Rata Advances

     14  

SECTION 2.03.

 

Repayment of Pro Rata Advances

     16  

SECTION 2.04.

 

Interest on Pro Rata Advances

     16  

SECTION 2.05.

 

Additional Interest on LIBO Rate Advances

     16  

SECTION 2.06.

 

Conversion of Pro Rata Advances

     17  

SECTION 2.07.

 

The Competitive Bid Advances

     17  

SECTION 2.08.

 

LIBO Rate Determination

     20  

SECTION 2.09.

 

Fees

     21  

SECTION 2.10.

 

Optional Termination or Reduction of Commitments and Extension of Termination
Date

     22  

SECTION 2.11.

 

Optional Prepayments of Pro Rata Advances

     23  

SECTION 2.12.

 

Increased Costs

     24  

SECTION 2.13.

 

Illegality

     25  

SECTION 2.14.

 

Payments and Computations

     25  

SECTION 2.15.

 

Taxes

     26  

SECTION 2.16.

 

Sharing of Payments, Etc.

     28  

SECTION 2.17.

 

Evidence of Debt

     29  

SECTION 2.18.

 

Commitment Increases

     29  

SECTION 2.19.

 

Use of Proceeds

     30  

SECTION 2.20.

 

Defaulting Lenders

     30  

ARTICLE III

 

Conditions to Effectiveness and Lending

 

SECTION 3.01.

 

Conditions Precedent to Effectiveness

     31  

SECTION 3.02.

 

Initial Advance to Each Designated Subsidiary

     32  

SECTION 3.03.

 

Conditions Precedent to Each Pro Rata Borrowing

     33  

SECTION 3.04.

 

Conditions Precedent to Each Competitive Bid Borrowing

     33  

ARTICLE IV

 

Representations and Warranties

 

SECTION 4.01.

 

Representations and Warranties of Mondelēz International

     34  

ARTICLE V

 

Covenants of Mondelēz International

 

SECTION 5.01.

 

Affirmative Covenants

     35  

SECTION 5.02.

 

Negative Covenants

     36  

 

i



--------------------------------------------------------------------------------

ARTICLE VI

Events of Default

 

SECTION 6.01.

 

Events of Default

     37  

SECTION 6.02.

 

Lenders’ Rights upon Event of Default

     39   ARTICLE VII

 

The Administrative Agent

 

SECTION 7.01.

 

Authorization and Action

     39  

SECTION 7.02.

 

Administrative Agent’s Reliance, Etc.

     39  

SECTION 7.03.

 

The Administrative Agent and Affiliates

     40  

SECTION 7.04.

 

Lender Credit Decision

     40  

SECTION 7.05.

 

Indemnification

     40  

SECTION 7.06.

 

Successor Administrative Agent

     41  

SECTION 7.07.

 

Joint Lead Arrangers, Co-Syndication Agents and Co-Documentation Agents

     41  

SECTION 7.08.

 

Withholding Tax

     41  

SECTION 7.09.

 

Sub-Agents

     41  

SECTION 7.10.

 

Satisfaction Right

     42  

SECTION 7.11.

 

Proofs of Claim

     42  

SECTION 7.01.

 

Lender Representations with Respect to ERISA

     42   ARTICLE VIII

 

Guaranty

 

SECTION 8.01.

 

Guaranty

     43  

SECTION 8.02.

 

Guaranty Absolute

     43  

SECTION 8.03.

 

Waivers

     44  

SECTION 8.04.

 

Continuing Guaranty

     44   ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

 

Amendments, Etc.

     45  

SECTION 9.02.

 

Notices, Etc.

     45  

SECTION 9.03.

 

No Waiver; Remedies

     47  

SECTION 9.04.

 

Costs and Expenses

     47  

SECTION 9.05.

 

Right of Set-Off

     48  

SECTION 9.06.

 

Binding Effect

     48  

SECTION 9.07.

 

Assignments and Participations

     48  

SECTION 9.08.

 

Designated Subsidiaries

     51  

SECTION 9.09.

 

Governing Law

     52  

SECTION 9.10.

 

Execution in Counterparts; Electronic Execution

     52  

SECTION 9.11.

 

Jurisdiction, Etc.

     52  

SECTION 9.12.

 

Confidentiality

     54  

SECTION 9.13.

 

No Fiduciary Relationship

     54  

SECTION 9.14.

 

Integration

     55  

SECTION 9.15.

 

Certain Notices

     55  

SECTION 9.16.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     55  

SECTION 9.17.

 

Non-Public Information

     55  

SECTION 9.18.

 

Mondelēz International as Agent of Designated Subsidiaries

     56  

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    –      List of Lenders and Commitments Schedule II    –      List
of Applicable Lending Offices

EXHIBITS

 

Exhibit A-1    –      Form of Pro Rata Note Exhibit A-2    –      Form of
Competitive Bid Note Exhibit B-1    –      Form of Notice of Pro Rata Borrowing
Exhibit B-2    –      Form of Notice of Competitive Bid Borrowing Exhibit C   
–      Form of Assignment and Acceptance Exhibit D    –      Form of Designation
Agreement Exhibit E    –      Form of Opinion of Counsel for Designated
Subsidiary

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of February 27, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among MONDELĒZ INTERNATIONAL, INC., a Virginia
corporation (“Mondelēz International”); the BANKS, FINANCIAL INSTITUTIONS and
OTHER INSTITUTIONAL LENDERS listed on the signature pages hereof (the “Initial
Lenders”); and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” has the meaning specified in the preamble.

“Administrative Agent Account” means (a) the account of the Administrative
Agent, maintained by the Administrative Agent, at its office at JPMorgan Chase
Bank, N.A., JPMorgan Loan Services, Loan & Agency, 500 Stanton Christiana Road,
NCC5, Floor 1, Newark, DE, 19713-2107, United States, Attention: Robert Nichols,
Robert.j.nichols@jpmorgan.com, 302-634-8459 (facsimile), or (b) such other
account of the Administrative Agent as is designated in writing from time to
time by the Administrative Agent to Mondelēz International and the Lenders for
such purpose.

“Advance” means a Pro Rata Advance or a Competitive Bid Advance.

“Agents” means the Administrative Agent, each Co-Syndication Agent, each
Co-Documentation Agent and each Joint Lead Arranger.

“Agreement” has the meaning specified in the preamble.

“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States from time to time concerning or relating to bribery or corruption,
including the FCPA, and the U.K. Bribery Act 2010.

“Applicable Facility Fee Rate” means, for any date, a percentage per annum equal
to the percentage set forth below determined by reference to the higher of
(a) the rating of Mondelēz International’s long-term senior unsecured,
non-credit enhanced Debt from Standard & Poor’s (or, if there shall be no
outstanding rated long-term senior unsecured, non-credit enhanced Debt of
Mondelēz International, the long-term company, issuer or similar rating
established by Standard & Poor’s for Mondelēz International) and (b) the rating
of Mondelēz International’s long-term senior unsecured, non-credit enhanced Debt
from Moody’s (or, if there shall be no outstanding rated long-term senior
unsecured, non-credit enhanced Debt of Mondelēz International, the long-term
company, issuer or similar rating established by Moody’s for Mondelēz
International), in each case on such date:

 

Rating

   Applicable
Facility
Fee Rate  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.060 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.070 % 

BBB+ by Standard & Poor’s

Baal by Moody’s

     0.080 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.105 % 

Lower than BBB by Standard & Poor’s

Lower than Baa2 by Moody’s

     0.125 % 



--------------------------------------------------------------------------------

provided that if on any date of determination (i) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Facility Fee Rate shall be determined by reference to the then
available rating, (ii) no rating is available from either of Standard & Poor’s
or Moody’s, the Applicable Facility Fee Rate shall be determined by reference to
the rating of any other nationally recognized statistical rating organization
designated by Mondelēz International and approved in writing by the Required
Lenders and (iii) no rating is available from any of Standard & Poor’s, Moody’s
or any other nationally recognized statistical rating organization designated by
Mondelēz International and approved in writing by the Required Lenders, the
Applicable Facility Fee Rate shall be 0.125%.

“Applicable Interest Rate Margin” means (a) as to any Base Rate Advance, the
applicable rate per annum set forth below under the caption “Base Rate Spread”
and (b) as to any LIBO Rate Advance, the applicable rate per annum set forth
below under the caption “LIBO Rate Spread”, determined by reference to the
higher of (i) the rating of Mondelēz International’s long-term senior unsecured,
non-credit enhanced Debt from Standard & Poor’s (or, if there shall be no
outstanding rated long-term senior unsecured, non-credit enhanced Debt of
Mondelēz International, the long-term company, issuer or similar rating
established by Standard & Poor’s for Mondelēz International) and (ii) the rating
of Mondelēz International’s long-term senior unsecured, non-credit enhanced Debt
from Moody’s (or, if there shall be no outstanding rated long-term senior
unsecured, non-credit enhanced Debt of Mondelēz International, the long-term
company, issuer or similar rating established by Moody’s for Mondelēz
International), in each case on such date:

 

Rating

   Base
Rate
Spread     LIBO
Rate
Spread  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.000 %      0.815 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.000 %      0.930 % 

BBB+ by Standard & Poor’s

Baal by Moody’s

     0.045 %      1.045 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.145 %      1.145 % 

Lower than BBB by Standard & Poor’s

Lower than Baa2 by Moody’s

     0.250 %      1.250 % 

provided that if on any date of determination pursuant to clause (a) or (b)
above, (x) a rating is available on such date from only one of Standard & Poor’s
and Moody’s but not the other, the Applicable Interest Rate Margin shall be
determined by reference to the then available rating, (y) no rating is available
from either of Standard & Poor’s or Moody’s, the Applicable Interest Rate Margin
shall be determined by reference to the rating of any other nationally
recognized statistical rating organization designated by Mondelēz International
and approved in writing by the Required Lenders and (z) no rating is available
from any of Standard & Poor’s, Moody’s or any other nationally recognized
statistical rating organization designated by Mondelēz International and
approved in writing by the Required Lenders, the Applicable Interest Rate Margin
shall be 0.250% as to any Base Rate Advance and 1.250% as to any LIBO Rate
Advance.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance and, in the case of a
Competitive Bid Advance, the office of such Lender notified by such Lender to
the Administrative Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

 

2



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent in
substantially the form of Exhibit C hereto.

“Augmenting Lender” has the meaning assigned to such term in Section 2.18(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it; provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority, provided
that such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the Prime Rate in effect on such day;

(b) 1/2 of 1% per annum above the NYFRB Rate in effect on such day; and

(c) the LIBO Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1% per annum;

provided that (i) for purposes of clause (c) above, the LIBO Rate on any day
shall be based on the LIBO Screen Rate at approximately 11:00 a.m. (London time)
on such day for deposits in Dollars with a maturity of one month (or, in the
event the LIBO Screen Rate for deposits in Dollars is not available for such
maturity of one month, shall be based on the Interpolated Rate as of such time)
and (ii) in no event shall the Base Rate be less than zero. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 2.08, then for
purposes of clause (c) above, the LIBO Rate on any day shall be deemed to be
zero. Any change in the Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the LIBO Rate, respectively.

“Base Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation,
substantially similar in form to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and Securities Industry and Financial
Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower Agent” means agents of Mondelēz International acting in capacity with,
or benefitting from, this Agreement or the proceeds of any Advance.

“Borrowers” means, collectively, Mondelēz International and each Designated
Subsidiary that shall become a party to this Agreement pursuant to Section 9.08.

“Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.

 

3



--------------------------------------------------------------------------------

“Business Day” means a day of the year on which banks are not required or
authorized by law to remain closed in New York City and, if the applicable
Business Day relates to any LIBO Rate Advances or Floating Rate Bid Advances, on
which dealings are carried on in the London interbank market and banks are open
for business in London.

“Co-Documentation Agents” means Barclays Bank PLC, BNP Paribas, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Mizuho Bank, Ltd., MUFG Bank, Ltd.,
Société Générale, The Toronto-Dominion Bank, New York Branch and Wells Fargo
Bank, National Association, each in its capacity as a Co-Documentation Agent for
the revolving credit facility provided for herein.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto, (b) if such Lender becomes a party
hereto pursuant to an Assignment and Acceptance, the Dollar amount set forth for
such Lender in the Register maintained by the Administrative Agent, pursuant to
Section 9.07(d), or (c) if such Lender becomes a Lender pursuant to a Commitment
Increase Amendment, the Dollar amount set forth for such Lender in such
Commitment Increase Amendment, in each case as such amount may be increased
pursuant to Section 2.18 or reduced pursuant to Section 2.10 or reduced or
increased pursuant to assignments by or to such Lender pursuant to Section 9.07.

“Commitment Increase” has the meaning assigned to such term in Section 2.18(a).

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.18(a).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Mondelēz
International or any Borrower pursuant to this Agreement or the transactions
contemplated therein that is distributed to any Agent or any Lender by means of
electronic communications pursuant to Section 9.02, including through Electronic
Systems.

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.07 and refers to a Fixed Rate Bid Advance or a Floating
Rate Bid Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances of the same Type and, in the case of Floating Rate Bid
Advances, as to which a single Interest Period is in effect, made to the same
Borrower by each of the Lenders whose offer to make one or more Competitive Bid
Advances as part of such borrowing has been accepted under the competitive
bidding procedure described in Section 2.07.

“Competitive Bid Note” means a promissory note of any Borrower payable to any
Lender (or its registered assigns), in substantially the form of Exhibit A-2
hereto, evidencing the indebtedness of such Borrower to such Lender resulting
from a Competitive Bid Advance made by such Lender to such Borrower.

“Competitive Bid Reduction” has the meaning specified in Section 2.01(a).

 

4



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means the total assets appearing on the most
recent available consolidated balance sheet of Mondelēz International and its
Subsidiaries, less goodwill and other intangible assets and the minority
interests of other Persons in such Subsidiaries, all as determined in accordance
with GAAP.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13 or, in the case of LIBO Rate Advances, continuation
thereof as Pro Rata Advances of such Type for a new Interest Period pursuant to
Section 2.06(c).

“Co-Syndication Agents” means Bank of America, N.A., Citibank, N.A., Credit
Suisse Loan Funding LLC and HSBC Bank USA, National Association, each in its
capacity as a Co-Syndication Agent for the revolving credit facility provided
for herein.

“Debt” means (a) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (b) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States,
are recorded as capital leases, and (c) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (a) or (b) above.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed, within two Business Days of the date
required to be funded or paid, to (i) fund any portion of its Advances or
(ii) pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent and Mondelēz International in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to the funding (specifically identified in such
writing, including by reference to a particular Default, if any) has not been
satisfied, (b) notified Mondelēz International, the Administrative Agent or any
Lender in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified in such writing, including by reference to a particular
Default, if any) to funding an Advance cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after written request by the Administrative Agent, acting in good
faith, to provide certification in written form of an authorized officer of such
Lender that it will comply with the terms of this Agreement relating to its
obligations (and is financially able to meet such obligations as of the date of
such certification) to fund prospective Advances, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to the Administrative Agent, or (d) become, or has a Lender Parent
that has become, the subject of a Bankruptcy Event or a Bail-In Action.

“Designated Subsidiary” means any wholly-owned Subsidiary of Mondelēz
International designated for borrowing privileges under this Agreement pursuant
to Section 9.08.

“Designated Subsidiary Obligations” has the meaning specified in Section 8.01.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and Mondelēz International.

“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person whose jurisdiction of organization is the state of Delaware (the
“Dividing Person”) among two or more Persons (whether pursuant to a “plan of
division” or similar arrangement), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.

 

5



--------------------------------------------------------------------------------

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person that retains any of its assets,
liabilities and/or obligations after a Division shall be deemed a Division
Successor upon the occurrence of such Division.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
II hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to Mondelēz International and the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including email, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agents or any of their respective affiliates or any other Person,
providing for access to data protected by passcodes or other security system.

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands, (c) the central bank of any country which is a member of the OECD,
(d) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $3,000,000,000, (e) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $5,000,000,000, (f) any Lender, (g) an affiliate of any
Lender, and (h) any other bank, commercial finance company, insurance company or
other Person approved in writing by Mondelēz International (such approval not to
be unreasonably withheld, delayed or conditioned), which approval shall be
notified to the Administrative Agent; provided, that none of Mondelēz
International or its Subsidiaries, a Defaulting Lender or a natural person shall
be permitted to be an Eligible Assignee.

 

6



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of any Borrower or any of their ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
conditions set forth in Section 303(k)(1)(A) and (B) of ERISA to the creation of
a lien upon property or rights to property of any Borrower or any of their ERISA
Affiliates for failure to make a required payment to a Plan are satisfied; (f) a
complete or partial withdrawal by Mondelēz International, any other Borrower or
any ERISA Affiliate from a Multiemployer Plan or occurrence of an event
described in Section 4041A(a) of ERISA that results in the termination of a
Multiemployer Plan; or (g) the termination of a Plan by the PBGC pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Mondelēz International and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing owing to a Lender which is a member of the Federal Reserve System,
means the reserve percentage applicable for such Lender two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on such LIBO Rate Advances or Floating Rate
Bid Advances is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” means Mondelēz International’s existing U.S.
$4,500,000,000 Amended and Restated Five-Year Revolving Credit Agreement dated
as of October 14, 2016 (as amended, restated, supplemented or otherwise modified
in accordance with its terms), as in effect immediately prior to the date
hereof.

“Existing Termination Date” has the meaning specified in Section 2.10(b).

 

7



--------------------------------------------------------------------------------

“Extending Lender” has the meaning specified in Section 2.10(b).

“Extension Date” has the meaning specified in Section 2.10(b).

“Facility Fee” has the meaning specified in Section 2.09(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as enacted
as of the date hereof or any amended or successor version that is substantively
comparable and not materially more onerous to comply with, and, in each case,
current or future regulations promulgated thereunder or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code, and any intergovernmental agreement between the United
States and another jurisdiction implementing the foregoing (or any law,
regulation or other official administrative interpretation or rules or practices
implementing such or adopted pursuant to an intergovernmental agreement).

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Fee Letter” means the administrative agent fee letter, dated January 31, 2019,
between Mondelēz International and the Administrative Agent.

“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.

“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over the LIBO Rate as specified in the
relevant Notice of Competitive Bid Borrowing.

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not organized under the laws of the United States of America, any
state thereof or the District of Columbia.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guaranty” has the meaning specified in Section 8.01.

“Home Jurisdiction Non-U.S. Withholding Taxes” means in the case of a Designated
Subsidiary that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding taxes imposed by
the jurisdiction under the laws of which such Designated Subsidiary is
organized, resident or doing business or any political subdivision thereof.

“Home Jurisdiction U.S. Withholding Taxes” means, in the case of Mondelēz
International and a Designated Subsidiary that is a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
withholding for United States federal income taxes and United States federal
back-up withholding taxes.

 

8



--------------------------------------------------------------------------------

“Initial Lender” has the meaning specified in the preamble hereto.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such LIBO
Rate Advance or Floating Rate Bid Advance or the date of Conversion of any Base
Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by the Borrower requesting such Borrowing pursuant to the
provisions hereof. The duration of each such Interest Period shall be one (or
less than one month if available to all Lenders), two, three or six months or,
if available to all Lenders, twelve months, as such Borrower may select upon
notice received by the Administrative Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the first day of such Interest
Period; provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the
Termination Date, subject to Section 2.10(b);

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Interpolated Rate” means, at any time, with respect to any Interest Period or
clause (c) of the definition of Base Rate, a rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (a) the LIBO Screen Rate for the longest period for which a
LIBO Screen Rate is available that is shorter than the applicable period and
(b) the LIBO Screen Rate for the shortest period for which a LIBO Screen Rate is
available that is longer than the applicable period, in each case as of the time
the Interpolated Rate is required to be determined in accordance with the other
provisions hereof; provided that the Interpolated Rate shall in no event be less
than zero.

“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A., Citibank, N.A., Credit
Suisse Loan Funding LLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (and any other registered broker-dealer wholly owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the
Effective Date), Barclays Bank PLC, BNP Paribas Securities Corp., Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Mizuho Bank, Ltd., MUFG Bank, Ltd., SG
Americas Securities, LLC, TD Securities (USA) LLC and Wells Fargo Securities,
LLC, each in its capacity as a Joint Lead Arranger and joint bookrunner for the
revolving credit facility provided for herein.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the Initial Lenders, any New Lender, any Augmenting Lender and
their respective successors and permitted assignees.

“LIBO Rate” means, with respect to any LIBO Rate Advance or any Floating Rate
Bid Advance for any Interest Period, the LIBO Screen Rate as of 11:00 a.m.,
London time, on the day that is two Business Days prior to the first day of such
Interest Period.

 

9



--------------------------------------------------------------------------------

“LIBO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(ii).

“LIBO Screen Rate” means, in respect of the LIBO Rate for any Interest Period,
or with respect to any determination of the Base Rate pursuant to clause (c) of
the definition thereof, a rate per annum equal to the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to the
relevant period as set forth on the Reuters screen page that displays such rate
(currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion); provided that (a) if no
LIBO Screen Rate shall be available for a particular period but LIBO Screen
Rates shall be available for periods both longer and shorter than such period,
than the LIBO Screen Rate for such period shall be the Interpolated Rate, and
(b) if any LIBO Screen Rate, determined as provided above, would be less than
zero, such LIBO Screen Rate shall be zero for all purposes of this Agreement.

“Lien” has the meaning specified in Section 5.02(a).

“Major Subsidiary” means any Subsidiary of Mondelēz International (a) more than
50% of the voting securities of which is owned directly or indirectly by
Mondelēz International, (b) which is organized and existing under, or has its
principal place of business in, the United States or any political subdivision
thereof, Canada or any political subdivision thereof, any country which is a
member of the European Union on the date hereof or any political subdivision
thereof, the United Kingdom or any political subdivision thereof, or
Switzerland, Norway or Australia or any of their respective political
subdivisions, and (c) which has at any time total assets (after intercompany
eliminations) exceeding $1,000,000,000.

“Margin Stock” means margin stock, as defined in Regulation U.

“Minimum Shareholders’ Equity” means Total Shareholders’ Equity of not less than
$24,600,000,000.

“MNPI” means material information concerning Mondelēz International or any of
its Subsidiaries or any of its or their respective securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities and Exchange Act of 1933, as
amended, and the Securities and Exchange Act of 1934, as amended. For purposes
of this definition, “material information” means information concerning Mondelēz
International, its Subsidiaries or any of its or their respective securities
that could reasonably be expected to be material for purposes of the United
States federal and state securities laws.

“Mondelēz International” has the meaning specified in the preamble.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“New Lender” has the meaning specified in Section 2.10(b).

“Non-Extending Lender” has the meaning specified in Section 2.10(b).

 

10



--------------------------------------------------------------------------------

“Non-U.S. Lender” means, with respect to a Borrower that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
any Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“Note” means a Pro Rata Note or a Competitive Bid Note.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.07(b).

“Notice of Pro Rata Borrowing” has the meaning specified in Section 2.02(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such date (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided further that if the NYFRB Rate, determined as
set forth above, shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement.

“Obligations” means, without duplication, all obligations of Mondelēz
International and each other Borrower now or hereafter existing under this
Agreement, the Notes or the Designation Agreement.

“Other Taxes” has the meaning specified in Section 2.15(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” has the meaning specified in Section 9.15.

“PBGC” has the meaning assigned to such term in the definition of “ERISA Event”.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent in its
reasonable discretion, in consultation with Mondelēz International) or any
similar release by the Board (as determined by the Administrative Agent in its
reasonable discretion, in consultation with Mondelēz International). Each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Pro Rata Advance” means an advance by a Lender to any Borrower as part of a Pro
Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance.

 

11



--------------------------------------------------------------------------------

“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type and, in the case of LIBO Rate Advances, as to which a
single Interest Period is in effect, made by each of the Lenders to the same
Borrower pursuant to Section 2.01.

“Pro Rata Note” means a promissory note of any Borrower payable to any Lender
(or its registered assigns), delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the Pro
Rata Advances made by such Lender to such Borrower.

“Process Agent” has the meaning specified in Section 9.11(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders having Pro Rata Advances and unused
Commitments representing more than 50% of the sum of the Pro Rata Advances and
unused Commitments of all Lenders at such time; provided that, for purposes of
declaring the Advances to be due and payable pursuant to Article VI, and for all
purposes after the Advances become due and payable pursuant to Article VI or the
Commitments expire or terminate, the outstanding Competitive Bid Advances of the
Lenders shall be included in determining the Required Lenders; and provided
further that the Pro Rata Advances, unused Commitments and Competitive Bid
Advances of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by (i) Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (ii) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
ordinarily resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clause
(a) or, to the knowledge of Mondelēz International, clause (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Standard & Poor’s” means S&P Global Ratings, a division of S&P Global Inc., and
any successor thereto.

“Subsidiary” of any Person means any Person of which (or in which) more than 50%
of the outstanding capital stock (or similar equity interests) having voting
power to elect a majority of the Board of Directors (or similar governing body)
of such Person (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

12



--------------------------------------------------------------------------------

“Surviving Subsidiary” has the meaning specified in Section 9.08(b).

“Taxes” has the meaning specified in Section 2.15(a).

“Termination Date” means the earlier of February 27, 2024, subject to the
extension thereof pursuant to Section 2.10(b), and the date of termination in
whole of the Commitments pursuant to Section 2.10(a) or 6.02; provided, however,
in each case, if such date is not a Business Day, the Termination Date shall be
the next preceding Business Day.

“Total Shareholders’ Equity” means total shareholders’ equity, as reflected on
the consolidated balance sheet of Mondelēz International and its Subsidiaries
prepared in accordance with GAAP (excluding (a) accumulated other comprehensive
income or losses, (b) the cumulative effects of any changes in accounting
principles, including in connection with any adoption of “mark-to-market”
accounting in respect of pension and other retirement plans of Mondelēz
International and its Subsidiaries and (c) if “mark-to-market” accounting in
respect of such pension and other retirement plans is so adopted, any income or
losses recognized in connection with the ongoing application thereof).

“Type”, when used in reference to any Advance or Borrowing, refers to whether
the rate of interest on such Advance, or on the Advances comprising such
Borrowing, is determined by reference to (a) in the case of a Pro Rata Advance
or Pro Rata Borrowing, the Base Rate or the LIBO Rate and (b) in the case of a
Competitive Bid Advance or Competitive Bid Borrowing, the LIBO Rate or a fixed
rate per annum.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Computation of Time Periods; Terms Generally. In this Agreement in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all real and personal, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all Governmental Authorities.
Except as otherwise provided herein and unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document (including this Agreement and the Notes) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the financial

 

13



--------------------------------------------------------------------------------

statements of Mondelēz International as of and for the year ended December 31,
2018, then such new accounting principle shall not be used in the determination
of the amount associated with that accounting term. A material change in an
accounting principle is one that, in the year of its adoption, changes the
amount associated with the relevant accounting term for any quarter in such year
by more than 10%. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (a) any election under Accounting Standards Codification 825
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to value any
Debt of Mondelēz International or any Subsidiary at “fair value”, as defined
therein, (b) any treatment of Debt in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof, and (c) any treatment of any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2016, as a result of the
effectiveness of Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations).

SECTION 1.04. LIBO Rate. The Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.08, will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

ARTICLE II

Amounts and Terms of the Advances

SECTION 2.01. The Pro Rata Advances.

(a) Obligation To Make Pro Rata Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Pro Rata Advances to any
Borrower in Dollars from time to time on any Business Day during the period from
the Effective Date until the Termination Date in an aggregate principal amount
not to exceed at any time outstanding such Lender’s Commitment; provided,
however, that the aggregate amount of the Commitments of the Lenders shall be
deemed used from time to time to the extent of the aggregate principal amount of
the Competitive Bid Advances then outstanding and such deemed use of the
aggregate amount of the Commitments shall be allocated among the Lenders ratably
according to their respective Commitments (such deemed use of the aggregate
amount of the Commitments being a “Competitive Bid Reduction”). Within the
limits of each Lender’s Commitment and subject to this Section 2.01, any
Borrower may borrow under this Section 2.01, prepay pursuant to Section 2.11 or
repay pursuant to Section 2.03 and reborrow under this Section 2.01.

(b) Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in an
aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(c) Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist of Pro Rata
Advances of the same Type made on the same day to the same Borrower by the
Lenders ratably according to their respective Commitments.

SECTION 2.02. Making the Pro Rata Advances.

(a) Notice of Pro Rata Borrowing. Each Pro Rata Borrowing shall be made on
notice, given not later than (x) 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Pro Rata Borrowing in the case of
a Pro Rata Borrowing consisting of LIBO Rate Advances, or (y) 9:00 a.m. (New
York City time) on the Business Day of the proposed Pro Rata Borrowing in the
case of a Pro Rata Borrowing consisting of Base

 

14



--------------------------------------------------------------------------------

Rate Advances, by the applicable Borrower (or Mondelēz International on its
behalf) to the Administrative Agent, which shall give to each Lender prompt
notice thereof. Each such notice of a Pro Rata Borrowing (a “Notice of Pro Rata
Borrowing”) shall be in writing, delivered by email or facsimile, signed by a
duly authorized officer of the applicable Borrower (or of Mondelēz International
on its behalf) and in substantially the form of Exhibit B-1 hereto, specifying
therein in compliance with Section 2.01:

(i) the date of such Pro Rata Borrowing,

(ii) the Type of Advances comprising such Pro Rata Borrowing,

(iii) the aggregate amount of such Pro Rata Borrowing, and

(iv) in the case of a Pro Rata Borrowing consisting of LIBO Rate Advances, the
initial Interest Period for each such Pro Rata Advance.

Notwithstanding anything herein to the contrary, no Borrower may select LIBO
Rate Advances for any Pro Rata Borrowing if the obligation of the Lenders to
make LIBO Rate Advances shall then be suspended pursuant to Section 2.06(b),
2.08 or 2.13.

(b) Funding Pro Rata Advances. Each Lender shall, before 11:00 a.m. (New York
City time) on the date of such Pro Rata Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent Account, in same day funds, such Lender’s ratable portion
(based on the Lenders’ respective Commitments) of such Pro Rata Borrowing.
Promptly after receipt of such funds by the Administrative Agent, and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the relevant Borrower at
the address of the Administrative Agent referred to in Section 9.02.

(c) Irrevocable Notice. Each Notice of Pro Rata Borrowing of any Borrower shall
be irrevocable and binding on such Borrower. In the case of any Pro Rata
Borrowing that the related Notice of Pro Rata Borrowing specifies is to be
comprised of LIBO Rate Advances, the Borrower requesting such Pro Rata Borrowing
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Pro Rata Borrowing for such Pro Rata Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Pro Rata Advance to be made by such Lender as part of such
Pro Rata Borrowing when such Pro Rata Advance, as a result of such failure, is
not made on such date.

(d) Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to 11:00 a.m. (New York City time) on the
day of any Pro Rata Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion (based on the Lenders’
respective Commitments) of such Pro Rata Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Pro Rata Borrowing in accordance with Section 2.02(b)
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower requesting such Pro Rata Borrowing on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
such Borrower severally agree to repay to the Administrative Agent, forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at:

(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Pro Rata Advances comprising such Pro Rata Borrowing and (B) the
cost of funds incurred by the Administrative Agent, in respect of such amount,
and

(ii) in the case of such Lender, the higher of (A) the NYFRB Rate and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

15



--------------------------------------------------------------------------------

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Pro Rata Advance as
part of such Pro Rata Borrowing for purposes of this Agreement.

(e) Independent Lender Obligations. The failure of any Lender to make the Pro
Rata Advance to be made by it as part of any Pro Rata Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Pro
Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.

SECTION 2.03. Repayment of Pro Rata Advances. Each Borrower shall repay to the
Administrative Agent for the account of each Lender on the Termination Date
applicable to such Lender the unpaid principal amount of the Pro Rata Advances
of such Lender then outstanding.

SECTION 2.04. Interest on Pro Rata Advances.

(a) Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Pro Rata Advance owing by such Borrower to each Lender from the
date of such Pro Rata Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Pro Rata Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears quarterly on the last Business Day
of each March, June, September and December, and on the date such Base Rate
Advance shall be Converted or paid in full and on the Termination Date
applicable thereto.

(ii) LIBO Rate Advances. During such periods as such Pro Rata Advance is a LIBO
Rate Advance, a rate per annum equal at all times, during each Interest Period
for such Pro Rata Advance, to the sum of (A) the LIBO Rate for such Interest
Period for such Pro Rata Advance plus (B) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full and on the Termination Date applicable thereto.

(b) Default Interest. If any principal of or interest on any Pro Rata Advance or
any fee or other amount payable by a Borrower hereunder (other than principal of
or interest on any Competitive Bid Advance) is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, payable in arrears on the dates
referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), as applicable, at a
rate per annum equal at all times to (i) in the case of overdue principal of any
Pro Rata Advance, 1% per annum above the rate per annum otherwise required to be
paid on such Pro Rata Advance as provided in Section 2.04(a) or (ii) in the case
of any other amount, 1% per annum plus the rate applicable to Base Rate Advances
as provided in Section 2.04(a)(i).

SECTION 2.05. Additional Interest on LIBO Rate Advances. Each Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each LIBO Rate Advance of such Lender to such Borrower, from
the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (a) the LIBO Rate for the Interest Period then applicable to such
Advance from (b) the rate obtained by dividing such LIBO Rate by a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified to Mondelēz International through the Administrative Agent.

 

16



--------------------------------------------------------------------------------

SECTION 2.06. Conversion of Pro Rata Advances.

(a) Conversion upon Absence of Interest Period. If any Borrower (or Mondelēz
International on behalf of any other Borrower) shall fail to select the duration
of any Interest Period for any LIBO Rate Advance in accordance with the
provisions contained in the definition of the term “Interest Period” or to give
notice of a voluntary Conversion under Section 2.06(c), the Administrative Agent
will forthwith so notify such Borrower and the Lenders and such Advance will
automatically, on the last day of the then existing Interest Period therefor,
but subject to the provisions of 2.06(b), 2.08 and 2.13, Convert into a Base
Rate Advance.

(b) Conversion upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or the Required Lenders may elect that (i) unless repaid, each LIBO Rate
Advance be, on the last day of the then existing Interest Period therefor,
Converted into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, LIBO Rate Advances be suspended.

(c) Voluntary Conversion. Subject to the provisions of Sections 2.06(b), 2.08
and 2.13, any Borrower may Convert, on any Business Day, all of its Pro Rata
Advances of one Type constituting the same Pro Rata Borrowing into Advances of
the other Type or, in the case of Advances that are LIBO Rate Advances, into
Advances of the same Type for a new Interest Period, in each case upon notice
give by the applicable Borrower (or Mondelēz International on its behalf) to the
Administrative Agent by the time that a Notice of Pro Rata Borrowing would be
required under Section 2.02 if such Borrower were requesting a Pro Rata
Borrowing of the Type resulting from such Conversion to be made on the effective
date of such Conversion; provided, however, that a Conversion of a LIBO Rate
Advance into a Base Rate Advance, or a Conversion of any LIBO Rate Advance into
a Pro Rata Advance of the same Type for a new Interest Period, in each case may
be made on, and only on, the last day of an Interest Period for such LIBO Rate
Advance. Each such notice of a Conversion shall be in writing, signed by a duly
authorized officer of the applicable Borrower (or of Mondelēz International, as
applicable) and shall, within the restrictions specified above, specify:

(i) the date of such Conversion;

(ii) the Pro Rata Advances to be Converted; and

(iii) if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Pro Rata Advance.

SECTION 2.07. The Competitive Bid Advances.

(a) Competitive Bid Advances’ Impact on Commitments. Each Lender severally
agrees that any Borrower may make Competitive Bid Borrowings in Dollars under
this Section 2.07 from time to time on any Business Day during the period from
the Effective Date until the Termination Date in the manner set forth below;
provided that, following the making of each Competitive Bid Borrowing, the
aggregate principal amount of the Advances then outstanding shall not exceed the
aggregate amount of the Commitments of the Lenders. As provided in
Section 2.01(a), the aggregate amount of the Commitments of the Lenders shall be
deemed used from time to time to the extent of the aggregate amount of the
Competitive Bid Advances then outstanding, and such deemed use of the aggregate
amount of the Commitments shall be applied to the Lenders ratably according to
their respective Commitments; provided, however, that any Lender’s Competitive
Bid Advances shall not otherwise reduce that Lender’s obligation to lend its pro
rata share of the remaining available Commitments.

(b) Notice of Competitive Bid Borrowing. Any Borrower (or Mondelēz International
on its behalf) may request a Competitive Bid Borrowing under this Section 2.07
by delivering to the Administrative Agent, by email or facsimile, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), signed by a
duly authorized officer of such Borrower (or of Mondelēz International, as
applicable) and in substantially the form of Exhibit B-2 hereto, specifying
therein the following:

 

17



--------------------------------------------------------------------------------

(i) the date of such proposed Competitive Bid Borrowing;

(ii) the aggregate amount of such proposed Competitive Bid Borrowing;

(iii) the interest rate basis and day count convention to be offered by the
Lenders;

(iv) in the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances, the maturity date for repayment of each
Fixed Rate Bid Advance to be made as part of such Competitive Bid Borrowing
(which maturity date may not be earlier than the date occurring seven days after
the date of such Competitive Bid Borrowing or later than the earlier of (A) 360
days after the date of such Competitive Bid Borrowing and (B) the Termination
Date);

(v) the interest payment date or dates relating thereto;

(vi) the location of such Borrower’s account to which funds are to be advanced;
and

(vii) other terms (if any) to be applicable to such Competitive Bid Borrowing.

A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to the Administrative Agent not later than 10:00 a.m.
(New York City time) (x) at least two Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be Fixed
Rate Bid Advances, or (y) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be
Floating Rate Bid Advances. Each Notice of Competitive Bid Borrowing shall be
irrevocable and binding on such Borrower. The Administrative Agent shall in turn
promptly notify each Lender of each request for a Competitive Bid Borrowing
received by it from such Borrower by sending such Lender a copy of the related
Notice of Competitive Bid Borrowing.

(c) Discretion as to Competitive Bid Advances. Each Lender may, in its sole
discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the applicable Borrower as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Administrative Agent (which shall give prompt
notice thereof to such Borrower), before 9:30 a.m. (New York City time) (A) on
the Business Day prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid
Advances, and (B) on the third Business Day prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Floating Rate Bid Advances; provided that, if the Administrative Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given by any
other Lender to the Administrative Agent. In such notice, the Lender shall
specify the following:

(i) the minimum amount and maximum amount of each Competitive Bid Advance which
such Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.07(a), exceed such Lender’s Commitment);

(ii) the rate or rates of interest therefor; and

(iii) such Lender’s Applicable Lending Office with respect to such Competitive
Bid Advance.

If any Lender shall elect not to make such an offer, such Lender shall so notify
the Administrative Agent before 9:30 a.m. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
further that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.

 

18



--------------------------------------------------------------------------------

(d) Selection of Lender Bids. The Borrower proposing the Competitive Bid
Borrowing shall, in turn, (A) before 12:00 noon (New York City time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid Advances
and (B) before 12:00 noon (New York City time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Floating Rate Bid Advances, either:

(i) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(ii) accept, in its sole discretion, one or more of the offers made by any
Lender or Lenders pursuant to Section 2.07(c), by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such Borrower by the Administrative Agent on
behalf of such Lender, for such Competitive Bid Advance pursuant to
Section 2.07(c) to be made by each Lender as part of such Competitive Bid
Borrowing) and reject any remaining offers made by Lenders pursuant to
Section 2.07(c) by giving the Administrative Agent notice to that effect. Such
Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the maximum amount that each such Lender offered
at such interest rate.

If the Borrower proposing such Competitive Bid Borrowing notifies the
Administrative Agent that such Competitive Bid Borrowing is canceled pursuant to
Section 2.07(d)(i), or if such Borrower fails to give timely notice in
accordance with this Section 2.07(d), the Administrative Agent shall give prompt
notice thereof to the Lenders and such Competitive Bid Borrowing shall not be
made.

(e) Competitive Bid Borrowing. If the Borrower proposing such Competitive Bid
Borrowing accepts one or more of the offers made by any Lender or Lenders
pursuant to Section 2.07(d)(ii), the Administrative Agent shall in turn promptly
notify:

(i) each Lender that has made an offer as described in Section 2.07(c), whether
or not any offer or offers made by such Lender pursuant to Section 2.07(c) have
been accepted by such Borrower;

(ii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing; and

(iii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, upon receipt, that the Administrative Agent has
received forms of documents appearing on their face to fulfill the applicable
conditions set forth in Article III.

When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 a.m. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from the
Administrative Agent pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to the Administrative Agent, at its
address referred to in Section 9.02, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing. Upon fulfillment of the applicable conditions
set forth in Article III and after receipt by the Administrative Agent of such
funds, the Administrative Agent will make such funds available in like funds to
such Borrower at the location specified by such Borrower in its Notice of
Competitive Bid Borrowing. Promptly after each Competitive Bid Borrowing, the
Administrative Agent will notify each Lender of the amount of the Competitive
Bid Borrowing, the consequent Competitive Bid Reduction and the dates upon which
such Competitive Bid Reduction commenced and will terminate.

 

19



--------------------------------------------------------------------------------

(f) Irrevocable Notice. If the Borrower proposing such Competitive Bid Borrowing
notifies the Administrative Agent that it accepts one or more of the offers made
by any Lender or Lenders pursuant to Section 2.07(c), such notice of acceptance
shall be irrevocable and binding on such Borrower. Such Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in the related
Notice of Competitive Bid Borrowing for such Competitive Bid Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Competitive Bid Advance to be made by such Lender as
part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.

(g) Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of no less than
$50,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the aggregate principal
amount of Advances then outstanding shall not exceed the aggregate amount of the
Commitments of the Lenders. Within the limits and on the conditions set forth in
this Section 2.07, any Borrower may from time to time borrow under this
Section 2.07, prepay pursuant to Section 2.11 or repay pursuant to
Section 2.07(h), and reborrow under this Section 2.07; provided that a
Competitive Bid Borrowing shall not be made within two Business Days of the date
of any other Competitive Bid Borrowing. The indebtedness of any Borrower
resulting from each Competitive Bid Advance made to such Borrower as part of a
Competitive Bid Borrowing shall be evidenced by a separate Competitive Bid Note
of such Borrower payable to the Lender (or its registered assigns) making such
Competitive Bid Advance.

(h) Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, the applicable Borrower shall repay to the
Administrative Agent for the account of each Lender that has made a Competitive
Bid Advance the then unpaid principal amount of such Competitive Bid Advance. No
Borrower shall have any right to prepay any principal amount of any Competitive
Bid Advance except on the terms set forth in the Competitive Bid Note evidencing
such Competitive Bid Advance.

(i) Interest on Competitive Bid Advances. Each Borrower that has borrowed
through a Competitive Bid Borrowing shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance and on
the interest payment date or dates set forth in the Competitive Bid Note
evidencing such Competitive Bid Advance. If any principal of or interest on any
Competitive Bid Advance payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, payable in arrears on the
date or dates interest is payable on such Competitive Bid Advance, at a rate per
annum equal at all times to 1% per annum above the rate per annum required to be
paid on such Competitive Bid Advance under the terms of the Competitive Bid Note
evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

(j) Independent Lender Obligations. The failure of any Lender to make the
Competitive Bid Advance to be made by it as part of any Competitive Bid
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Competitive Bid Advance on the date of such Competitive
Bid Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Competitive Bid Advance to be made by such other Lender on
the date of any Competitive Bid Borrowing.

SECTION 2.08. LIBO Rate Determination.

(a) Methods to Determine LIBO Rate. The Administrative Agent shall determine
(which determination shall be conclusive absent manifest error) the LIBO Rate by
using the methods described in the definition of the term “LIBO Rate,” and shall
give prompt notice to Mondelēz International and the applicable other Borrowers
and Lenders of each such LIBO Rate.

(b) Inability to Determine or Inadequate LIBO Rate. Subject, in each case, to
clause (c) below, if prior to the commencement of any Interest Period for a LIBO
Rate Advance or a Floating Rate Bid Advance:

 

20



--------------------------------------------------------------------------------

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate (including because the LIBO Screen Rate is not
available or published on a current basis) for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Floating Rate Bid Advance, the Lender that is required to make such
Advance) that the LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining the
Advances included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone) to Mondelēz International and the Lenders as promptly as practicable
thereafter and, until the Administrative Agent notifies Mondelēz International
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) a request to Convert any affected Pro Rata Borrowing into a LIBO Rate
Borrowing, or to Convert any affected LIBO Rate Borrowing into a LIBO Rate
Borrowing for a new Interest Period, shall be ineffective, (B) unless repaid,
any affected LIBO Rate Borrowing shall be Converted to a Base Rate Borrowing at
the end of the then existing Interest Period therefor, (C) any Notice of Pro
Rata Borrowing for an affected LIBO Rate Borrowing shall be deemed to be a
request for a Base Rate Borrowing and (D) any Notice of Competitive Bid
Borrowing for affected Floating Rate Bid Advances shall be ineffective; provided
that if the circumstances giving rise to such notice do not affect all the
Lenders, requests by the applicable Borrower for Floating Rate Bid Advances may
be made to Lenders that are not affected thereby.

(c) LIBO Rate Successor. If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in paragraph (b)(i) of this Section 2.08 have arisen
(including because the applicable LIBO Screen Rate is not available or published
on a current basis) and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in paragraph (b)(i) of this Section 2.08 have
not arisen but either (w) the supervisor for the administrator of the applicable
LIBO Screen Rate has made a public statement that the administrator of such LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of such LIBO Screen Rate), (x) the administrator of the
applicable LIBO Screen Rate has made a public statement identifying a specific
date after which such LIBO Screen Rate will permanently or indefinitely cease to
be published by it (and there is no successor administrator that will continue
publication of such LIBO Screen Rate), (y) the supervisor for the administrator
of the applicable LIBO Screen Rate has made a public statement identifying a
specific date after which such LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the
applicable LIBO Screen Rate or a Governmental Authority having jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which the applicable LIBO Screen Rate may no longer be used for
determining interest rates for loans, then the Administrative Agent and Mondelēz
International shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans denominated in Dollars
at such time in the United States, and shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (it being understood that such
amendment shall not reduce the Applicable Interest Rate Margin); provided that
if such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement. Such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date a copy of such amendment is provided to
the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this Section 2.08(c) (but, in the case of
the circumstances described in clause (ii)(w), (ii)(x) or (ii)(y) of the first
sentence of this Section 2.08(c), only to the extent the applicable LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), clauses (A), (B), (C) and (D) of Section 2.08(b) shall be
applicable.

SECTION 2.09. Fees.

(a) Facility Fee. Mondelēz International agrees to pay to the Administrative
Agent, in Dollars, for the account of each Lender a facility fee (the “Facility
Fee”), which shall accrue at the Applicable Facility Fee Rate, on the aggregate
daily amount of the Commitment (without giving effect to any Competitive Bid
Reduction) of such Lender (whether drawn or undrawn) from the Effective Date
until the Termination Date; provided that, if any Lender

 

21



--------------------------------------------------------------------------------

continues to have any Advances (other than Competitive Bid Advances) outstanding
after its Commitment terminates, then the Facility Fee shall continue to accrue,
at the Applicable Facility Fee Rate, on the daily amount of such Lender’s
Advances (other than Competitive Bid Advances) outstanding from and including
the date on which such Commitment terminates to but excluding the date on which
such Lender ceases to have any such Advances outstanding. Accrued Facility Fees
shall be payable in arrears on the last Business Day of each March, June,
September and December of each year, commencing on the first such date to occur
after the Effective Date and, with respect to the Commitments, on the
Termination Date; provided that any Facility Fees accruing on such Lender’s
Advances outstanding after its Commitment terminates shall be payable on demand.
All Facility Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) Other Fees. Mondelēz International shall pay to the Administrative Agent for
its own account or for the accounts of the Joint Lead Arrangers or Lenders, as
applicable, such fees, and at such times, as shall have been separately agreed
between Mondelēz International and the Administrative Agent or the Joint Lead
Arrangers.

SECTION 2.10. Optional Termination or Reduction of Commitments and Extension of
Termination Date.

(a) Optional Termination or Reduction of Commitments. Mondelēz International
shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders; provided that each
partial reduction shall be in the aggregate amount of no less than $50,000,000
or the remaining balance if less than $50,000,000; and provided further that the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount that is less than the aggregate principal amount of the Competitive Bid
Advances then outstanding. Unless previously terminated, or extended pursuant to
Section 2.10(b), the Commitments shall terminate on the Termination Date.

(b) Extension of Termination Date. (i) At least 30 days but not more than 60
days prior to each anniversary of the Effective Date (any such applicable
anniversary of the Effective Date, the “Extension Date”), Mondelēz
International, by written notice to the Administrative Agent, may request that
each Lender extend the Termination Date for such Lender’s Commitment for an
additional one-year period.

(ii) The Administrative Agent shall promptly notify each Lender of such request
and each Lender shall then, in its sole discretion, notify Mondelēz
International and the Administrative Agent in writing no later than 20 days
prior to the Extension Date whether such Lender will consent to the extension
(each such Lender consenting to the extension, an “Extending Lender”). The
failure of any Lender to notify the Administrative Agent of its intent to
consent to any extension shall be deemed a rejection by such Lender.

(iii) Subject to satisfaction of the conditions in Sections 3.03(a) and 3.03(b)
as of the Extension Date, the Termination Date in effect at such time shall be
extended for an additional one-year period; provided, however, that (A) no such
extension shall be effective (1) unless the Required Lenders agree thereto and
(2) as to any Lender that does not agree to such extension (any such Lender, a
“Non-Extending Lender”) (it being understood and agreed that, subject to any
assignment thereof to a New Lender in accordance with Section 2.10(b)(v), the
Commitment of each Non-Extending Lender shall terminate on the Termination Date
in effect prior to giving effect to any such extension (such Termination Date
being called the “Existing Termination Date”), and the principal amount of any
outstanding Pro Rata Advances made by Non-Extending Lenders, together with any
accrued interest thereon and any accrued fees and other amounts payable to or
for the account of such Non-Extending Lenders hereunder, shall be due and
payable on the Existing Termination Date, and on the Existing Termination Date
the Borrowers shall also make such other prepayments of Pro Rata Advances
pursuant to Section 2.11 as shall be required in order that, after giving effect
to the termination of the Commitments of, and all payments to, Non-Extending
Lenders, (x) the aggregate principal amount of the Pro Rata Advances then
outstanding of any Lender shall not exceed such Lender’s Commitment, (y) the sum
of the aggregate principal amount of Pro Rata Advances and Competitive Bid
Advances then outstanding shall not exceed the aggregate amount of the
Commitments of the Lenders and (z) the Pro Rata Advances are held by the Lenders
in accordance with their respective Commitments) and (B) Mondelēz International
may only request an extension of the Termination Date on the first two
anniversaries of the Effective Date.

 

22



--------------------------------------------------------------------------------

(iv) To the extent that there are Non-Extending Lenders, the Administrative
Agent shall promptly so notify the Extending Lenders, and each Extending Lender
may, in its sole discretion, give written notice to Mondelēz International and
the Administrative Agent no later than 15 days prior to the Extension Date of
the amount of the Commitments of the Non-Extending Lenders that it is willing to
assume.

(v) Mondelēz International shall be permitted to require that any Non-Extending
Lender assign its Commitments to an Extending Lender or to replace any Lender
that is a Non-Extending Lender with a replacement bank or other financial
institution or entity (each, a “New Lender”); provided that (A) the New Lender
shall purchase, at par, all Advances and other amounts owing to such replaced
Lender on or prior to the date of replacement, (B) Mondelēz International and
any other applicable Borrower shall be liable to such replaced Lender under
Section 9.04(b) if any LIBO Rate Advance or Floating Rate Bid Advance owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (C) the replaced Lender shall be obligated to
assign its Commitment and Advances to the applicable replacement Lender or
Lenders in accordance with the provisions of Section 9.07 (provided that
Mondelēz International shall be obligated to pay the processing and recordation
fee referred to therein), (D) until such time as such replacement shall be
consummated, Mondelēz International or any other applicable Borrower shall pay
all additional amounts (if any) required pursuant to Section 2.12 or 2.15(a), as
the case may be and (E) any such replacement shall not be deemed to be a waiver
of any rights that Mondelēz International, any other applicable Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.

(vi) If the Extending Lenders and the New Lenders are willing to commit amounts
that, in an aggregate, exceed the amount of the Commitments of the Non-Extending
Lenders, Mondelēz International and the Administrative Agent shall allocate the
Commitments of the Non-Extending Lenders among them.

(vii) If any bank or other financial institution or entity becomes a New Lender
or any Extending Lender’s Commitment is increased pursuant to this
Section 2.10(b), (x) Pro Rata Advances made on or after the applicable Extension
Date shall be made in accordance with the pro rata provisions of Section 2.01
based on the respective Commitments in effect on and after the applicable
Extension Date and (y) if, on the date of such joinder or increase, there are
any Pro Rata Advances outstanding, such Pro Rata Advances shall on or prior to
such date be prepaid from the proceeds of new Pro Rata Advances made hereunder
in the same amounts (reflecting such additional Lender or increase), which
prepayment shall be accompanied by accrued interest on the Pro Rata Advances
being prepaid and any costs incurred by any Lender in accordance with
Section 9.04(b).

(viii) In connection herewith, the Administrative Agent shall enter in the
Register (A) the names of any New Lenders, (B) the respective allocations of any
Extending Lenders and New Lenders effective as of each Extension Date and
(C) the Termination Date applicable to each Lender.

(ix) In connection with any extension of the Termination Date pursuant to this
Section 2.10(b), the Administrative Agent and Mondelēz International may,
without the consent of any Lender, effect such amendments to this Agreement as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to give effect to the provisions of this Section 2.10(b).

SECTION 2.11. Optional Prepayments of Pro Rata Advances. Each Borrower may
(a) in the case of any LIBO Rate Advance, upon notice given to the
Administrative Agent not later than 11:00 a.m. (New York City time) at least
three Business Days prior to the date of the proposed prepayment or (b) in the
case of any Base Rate Advance, upon notice given to the Administrative Agent not
later than 9:00 a.m. (New York City time) on the date of the proposed
prepayment, in each case stating the Pro Rata Borrowing to be prepaid and the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given such Borrower shall, prepay the outstanding principal amount of
the Pro Rata Advances comprising part of the same Pro Rata Borrowing, in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (i) each
partial prepayment shall be in an aggregate principal amount of no less than
$50,000,000 or the remaining balance if less than $50,000,000 and (ii) in the
event of any such prepayment of a LIBO Rate Advance, such Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(b).

 

23



--------------------------------------------------------------------------------

SECTION 2.12. Increased Costs.

(a) Costs from Change in Law or Authorities. If, due to either (i) the
introduction after the date hereof of or any change (other than any change by
way of imposition or increase of reserve requirements to the extent such change
is included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation, application or administration of any law or regulation or
(ii) the compliance with any guideline or request promulgated after the date
hereof from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or making, funding or maintaining LIBO Rate Advances or
Floating Rate Bid Advances (excluding for purposes of this Section 2.12 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern), (ii) taxes referred to in Section 2.15(a)(i),
2.15(a)(ii), 2.15(a)(iii), 2.15(a)(iv), 2.15(a)(v) or 2.15(a)(vi) or (iii) any
other taxes (other than taxes imposed on a Lender’s loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto)), then Mondelēz International
shall within 20 Business Days after receipt by any Borrower of demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to Mondelēz International and the Administrative Agent by such
Lender shall be conclusive and binding upon all parties hereto for all purposes,
absent manifest error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation, application or administration thereof by any Governmental
Authority charged with the administration thereof, imposes, modifies or deems
applicable any capital adequacy, liquidity or similar requirement (including,
without limitation, a request or requirement which affects the manner in which
any Lender or its parent company allocates capital resources to its Commitments
and its other obligations hereunder) and as a result thereof, in the sole
opinion of such Lender, the rate of return on such Lender’s or its parent
company’s capital as a consequence of its obligations hereunder is reduced to a
level below that which such Lender could have achieved but for such
circumstances (taking into consideration such Lender’s policies and the policies
of such Lender’s parent company with respect to capital adequacy, liquidity or
similar requirements), then in each such case, upon demand from time to time
Mondelēz International shall pay to such Lender, within 20 Business Days after
receipt by Mondelēz International of demand by such Lender (with a copy of such
demand to the Administrative Agent), such additional amount or amounts as shall
compensate such Lender for such reduction in rate of return. A certificate of
such Lender as to any such additional amount or amounts shall be conclusive and
binding for all purposes, absent manifest error. Except as provided below, in
determining any such amount or amounts each Lender may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing, each Lender
shall take all reasonable actions to avoid the imposition of, or reduce the
amounts of, such increased costs, provided that such actions, in the reasonable
judgment of such Lender will not be otherwise disadvantageous to such Lender
and, to the extent possible, each Lender will calculate such increased costs
based upon the capital requirements for its Advances and unused Commitment
hereunder and not upon the average or general capital requirements imposed upon
such Lender.

(c) Dodd-Frank Wall Street Reform and Consumer Protection Act: Basel III.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case be deemed to be a change in
law or regulation after the date hereof regardless of the date enacted, adopted
or issued.

 

24



--------------------------------------------------------------------------------

(d) Requests for Compensation. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that no Borrower
shall be required to compensate a Lender pursuant to this Section 2.12 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the applicable Borrower or Mondelēz International of the
circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
circumstances giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in, or in the interpretation of, any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make LIBO Rate Advances or Floating Rate Bid Advances
or to fund or maintain LIBO Rate Advances or Floating Rate Bid Advances,
(a) each LIBO Rate Advance or Floating Rate Bid Advance, as the case may be, of
such Lender will automatically, upon such demand, be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.04(a)(i), as the case may be, and (b) the obligation of the Lenders to
make LIBO Rate Advances or the applicable Floating Rate Bid Advances or to
Convert Base Rate Advances into LIBO Rate Advances shall be suspended, in each
case, until the Administrative Agent shall notify Mondelēz International and the
Lenders that the circumstances causing such suspension no longer exist, in each
case, subject to Section 9.04(b) hereof; provided, however, that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Eurocurrency Lending Office if the making of such a designation would
allow such Lender or its Eurocurrency Lending Office to continue to perform its
obligations to make LIBO Rate Advances or Floating Rate Bid Advances or to
continue to fund or maintain LIBO Rate Advances or Floating Rate Bid Advances,
as the case may be, and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.14. Payments and Computations.

(a) Time and Distribution of Payments. Mondelēz International and each other
Borrower shall make each payment hereunder, without set-off or counterclaim, not
later than 11:00 a.m. (New York City time) on the day when due to the
Administrative Agent at the Administrative Agent Account in same day funds,
except that payments pursuant to Sections 2.12, 2.15 and 9.04 shall be made
directly to the Persons entitled thereto. The Administrative Agent will
distribute, in like funds, any such payments received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. From and after the effective date of an Assignment and Acceptance
pursuant to Section 9.07, the Administrative Agent shall make all payments
hereunder in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves. All payments hereunder of principal or
interest in respect of any Advance shall be made in Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) Computation of Interest and Fees. All computations of interest based on the
Prime Rate shall be made by the Administrative Agent on the basis of a year of
365 days (or 366 days in a leap year). All computations of interest based on the
LIBO Rate or the NYFRB Rate and of Facility Fees shall be made by the
Administrative Agent and all computations of interest pursuant to Section 2.05
shall be made by the applicable Lender, in each case on the basis of a year of
360 days. All computations of interest in respect of Competitive Bid Advances
shall be made by the Administrative Agent on the basis of a year of 360 days in
the case of Floating Rate Bid Advances and on the basis of a year of 365 or 366
days in the case of Fixed Rate Bid Advances, as specified in the applicable
Notice of Competitive Bid Borrowing. Computations of interest or Facility Fees
shall in each case be made for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or Facility Fees are payable. Each determination by the Administrative Agent
(or, in the case of Section 2.05, by the applicable Lender), of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

25



--------------------------------------------------------------------------------

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Facility Fees, as the case
may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

(d) Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from any Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent at the higher of (i) the
NYFRB Rate and (ii) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

SECTION 2.15. Taxes.

(a) Except as required by law, any and all payments by each Borrower and
Mondelēz International hereunder or under any Note shall be made, in accordance
with Section 2.14, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
in each case, imposed by any Governmental Authority (including penalties,
interest and additions to taxes) with respect thereto, excluding, (i) in the
case of each Lender and the Administrative Agent, taxes imposed on or measured
by its net income, and franchise taxes and branch profits taxes imposed on it,
in each case, as a result of such Lender or the Administrative Agent (as the
case may be) being organized under the laws of the taxing jurisdiction, (ii) in
the case of each Lender, taxes imposed on or measured by its net income, and
franchise taxes and branch profits taxes imposed on it, in each case, as a
result of such Lender having its Applicable Lending Office in the taxing
jurisdiction, (iii) in the case of each Lender and the Administrative Agent,
taxes imposed on or measured by its net income, franchise taxes and branch
profits taxes imposed on it, and any tax imposed by means of withholding, in
each case, to the extent such tax is imposed solely as a result of a present or
former connection (other than a connection arising from such Lender or the
Administrative Agent having executed, delivered, enforced, become a party to,
performed its obligations, received payments, received or perfected a security
interest under, and/or engaged in any other transaction pursuant to this
Agreement or a Note) between the Lender or the Administrative Agent, as the case
may be, and the taxing jurisdiction, (iv) in the case of each Lender and the
Administrative Agent, any U.S. federal withholding taxes imposed pursuant to
FATCA, (v) in the case of each Lender and the Administrative Agent, any Home
Jurisdiction U.S. Withholding Tax to the extent that such tax is imposed with
respect to any payments pursuant to any law in effect at the time such Lender or
Administrative Agent becomes a party hereto (or, if later with respect to an
applicable interest in an Advance, the date such applicable interest is
acquired) or changes its Applicable Lending Office, except (A) to the extent of
the additional amounts in respect of such taxes under this Section 2.15 to which
such Lender’s assignor (if any) or such Lender’s prior Applicable Lending Office
(if any) was entitled, immediately prior to such assignment or change in its
Applicable Lending Office or (B) if such Lender becomes a party hereto pursuant
to an Assignment and Acceptance upon the demand of Mondelēz International, and
(vi) taxes attributable to a Lender’s or the Administrative Agent’s (as
applicable) failure to comply with Sections 2.15(e), (f), and (g) (all such
taxes, levies, imposts, deductions, charges or withholdings in respect of
payments by each Borrower and Mondelēz International hereunder or under any
Note, other than taxes referred to in this Section 2.15(a)(i), 2.15(a)(ii),
2.15(a)(iii), 2.15(a)(iv), 2.15(a)(v), or 2.15(a)(vi), are referred to herein as
“Taxes”). If any applicable withholding agent shall be required by law to deduct
any Taxes or other taxes from or in respect of any sum payable hereunder or
under any Note to any Lender or the Administrative Agent, (x) the sum payable by
Mondelēz International or the applicable Borrower shall be increased as may be
necessary so that after all required deductions for Taxes (including deductions
for Taxes applicable to additional sums payable under this Section 2.15) have
been made, such Lender (or the Administrative Agent where the Administrative
Agent receives payments for its own account) receives an amount equal to the sum
it would have received had no such deductions for Taxes been made, (y) the
applicable withholding agent shall make such deductions and (z) the applicable
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

26



--------------------------------------------------------------------------------

(b) In addition, each Borrower or Mondelēz International shall pay any present
or future stamp, court or documentary taxes, intangible, recording, filing or
similar taxes (other than, for the avoidance of doubt, Taxes, or taxes referred
to in Sections 2.15(a)(i) to 2.15(a)(v)) that arise from any payment made
hereunder or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or a Note other than any such taxes
imposed by reason of an Assignment and Acceptance (other than an Assignment and
Acceptance executed pursuant to Section 9.07(h)) (hereinafter referred to as
“Other Taxes”).

(c) Each Borrower and Mondelēz International shall indemnify each Lender and the
Administrative Agent for and hold it harmless against the full amount of Taxes
or Other Taxes (including, without limitation, Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.15) payable by such
Lender or the Administrative Agent (as the case may be), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be), makes written demand
therefor.

(d) As soon as practicable after the date of any payment of Taxes or Other
Taxes, the applicable Borrower or Mondelēz International shall furnish to the
Administrative Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Administrative Agent, Mondelēz International
and each applicable Borrower with any form or certificate that is required by
any U.S. federal taxing authority to certify such Lender’s entitlement to any
applicable exemption from or reduction in, Home Jurisdiction U.S. Withholding
Tax in respect of any payments hereunder or under any Note (including, if
applicable, two original Internal Revenue Service Forms W-9, W-8BEN, W-8BEN-E or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service or to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership or
participating Lender granting a participation in accordance with the provisions
of Section 9.07(e)), two original Internal Revenue Service Forms W-8IMY,
accompanied by any applicable certification documents from each beneficial
owner) and any other documentation reasonably requested by Mondelēz
International, the applicable Borrower or the Administrative Agent. Thereafter,
each such Lender shall provide additional forms or certificates (i) to the
extent a form or certificate previously provided has become inaccurate or
invalid or has otherwise ceased to be effective or (ii) as requested in writing
by Mondelēz International, the Administrative Agent or such Borrower or, if such
Lender no longer qualifies for the applicable exemption from or reduction in,
Home Jurisdiction U.S. Withholding Tax, promptly notify the Administrative Agent
and Mondelēz International or such Borrower of its inability to do so. Unless
such Borrower, Mondelēz International and the Administrative Agent have received
forms or other documents from each Lender satisfactory to them indicating that
payments hereunder or under any Note are not subject to Home Jurisdiction U.S.
Withholding Taxes or are subject to Home Jurisdiction U.S. Withholding Taxes at
a rate reduced by an applicable tax treaty, such Borrower, Mondelēz
International or the Administrative Agent shall withhold such Home Jurisdiction
U.S. Withholding Taxes from such payments at the applicable statutory rate as
required by law in the case of payments to or for such Lender and such Borrower
or Mondelēz International shall pay additional amounts to the extent required by
paragraph (a) of this Section 2.15 (subject to the exceptions contained in this
Section 2.15). Without limiting the generality of the foregoing, and
notwithstanding anything to the contrary, any Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
shall provide the Administrative Agent, and any such Lender and the
Administrative Agent shall provide to each of Mondelēz International and each
applicable Borrower, on or about the date on which such Person becomes a party
or a Lender under this Agreement (and from time to time thereafter upon
reasonable request of Mondelēz International) executed copies of IRS Form W-9
certifying that such Lender or Administrative Agent, as the case may be, is
exempt from U.S. federal backup withholding tax.

(f) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. federal withholding tax imposed pursuant to FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall provide each of the Administrative Agent,
Mondelēz International and each applicable Borrower, at the time or times
prescribed by law and as reasonably requested by the Administrative Agent,
Mondelēz

 

27



--------------------------------------------------------------------------------

International or the applicable Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Administrative Agent, Mondelēz International or the applicable Borrower as
may be necessary for the Administrative Agent, Mondelēz International or the
applicable Borrower to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA and the amount, if any, to deduct and withhold from such payment.
Thereafter, each such Lender shall provide additional documentation (i) to the
extent documentation previously provided has become inaccurate or invalid or has
otherwise ceased to be effective or (ii) as reasonably requested by the
Administrative Agent, Mondelēz International or the applicable Borrower. Solely
for purposes of this paragraph (f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(g) In the event that a Designated Subsidiary is a Foreign Subsidiary of
Mondelēz International, each Lender shall promptly complete and deliver to such
Borrower and the Administrative Agent, or, at their request, to the applicable
taxing authority, so long as such Lender is legally eligible to do so, any
certificate or form reasonably requested in writing by such Borrower or the
Administrative Agent and required by applicable law in order to secure any
applicable exemption from, or reduction in the rate of, deduction or withholding
of the applicable Home Jurisdiction Non-U.S. Withholding Taxes.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender be otherwise materially economically disadvantageous to such Lender.

(i) Each Lender hereby authorizes the Administrative Agent to deliver to a
Borrower and Mondelēz International and to any successor Administrative Agent
any documentation provided by such Lender to the Administrative Agent pursuant
to paragraph (e), (f) or (g) of this Section 2.15.

(j) If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax or Other Tax for which payment has been made pursuant to this
Section 2.15, or, in lieu of obtaining such refund, such Lender or the
Administrative Agent applies the amount that would otherwise have been refunded
as a credit against payment of a liability in respect of taxes, which refund or
credit in the good faith judgment of such Lender or the Administrative Agent, as
the case may be, (and without any obligation to disclose its tax records) is
allocable to such payment made under this Section 2.15, the amount of such
refund or credit (together with any interest received thereon and reduced by
reasonable out-of-pocket costs incurred in obtaining such refund or credit and
by any applicable taxes) promptly shall be paid to the applicable Borrower to
the extent payment has been made in full by such Borrower pursuant to this
Section 2.15.

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Pro Rata Advances owing to it (other than
pursuant to Sections 2.05, 2.10(b)(iii), 2.12, 2.15, 9.04(b), 9.04(c) or
9.07(h)) in excess of its ratable share of payments on account of the Pro Rata
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders (for cash at face value) such participations in the Pro Rata
Advances made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with the Lenders in accordance with the
aggregate amount of principal of and accrued interest on their respective Pro
Rata Advances; provided, however, that (a) if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this Section 2.16 shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement (for the avoidance of doubt, as in effect from time to time) or
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Pro Rata Advances to any Person that is an
Eligible Assignee (as such term is defined from time to time). Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

 

28



--------------------------------------------------------------------------------

SECTION 2.17. Evidence of Debt.

(a) Lender Records: Pro Rata Notes. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Pro Rata Advance owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of Pro
Rata Advances. Each Borrower shall, upon notice by any Lender to such Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
Pro Rata Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Pro Rata Advances
owing to, or to be made by, such Lender, promptly execute and deliver to such
Lender a Pro Rata Note payable to such Lender (or its registered assigns) in a
principal amount up to the Commitment of such Lender.

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:

(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and the Termination Date
applicable thereto; and

(iv) the amount of any sum received by the Administrative Agent from the
Borrowers hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that, subject to
Section 9.07(d), the failure of a Lender to make an entry, or any finding that
an entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of any Borrower under this Agreement.

SECTION 2.18. Commitment Increases.

(a) Mondelēz International may from time to time (but not more than three times
in any calendar year), by written notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders), executed by Mondelēz
International and one or more financial institutions (any such financial
institution referred to in this Section 2.18 being called an “Augmenting
Lender”), which may include any Lender at such Lender’s sole discretion, cause
new Commitments to be extended by the Augmenting Lenders or cause the existing
Commitments of the Augmenting Lenders to be increased, as the case may be (the
aggregate amount of such extension of Commitments or increase in the existing
Commitments for all Augmenting Lenders on any single occasion being referred to
as a “Commitment Increase”), in an amount for each Augmenting Lender set forth
in such notice; provided that (i) the amount of each Commitment Increase shall
be not less than $25,000,000, except to the extent necessary to utilize the
remaining unused amount of increase permitted under this Section 2.18(a), and
(ii) the aggregate amount of the Commitment Increases shall not exceed
$500,000,000. Each Augmenting Lender (if not then a Lender) shall be subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld or delayed) and shall not be subject to the approval of
any other Lenders, and Mondelēz International and each Augmenting Lender shall
execute all such documentation as the Administrative Agent shall reasonably
specify to evidence the Commitment of such Augmenting Lender and/or its status
as a Lender hereunder (such documentation in respect of

 

29



--------------------------------------------------------------------------------

any Commitment Increase together with the notice of such Commitment Increase
being referred to collectively as the “Commitment Increase Amendment” in respect
of such Commitment Increase). The Commitment Increase Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.18.

(b) Upon each Commitment Increase pursuant to this Section 2.18, if, on the date
of such Commitment Increase, there are any Pro Rata Advances outstanding, such
Pro Rata Advances shall on or prior to the effectiveness of such Commitment
Increase be prepaid from the proceeds of new Pro Rata Advances made hereunder
(reflecting such Commitment Increase), which prepayment shall be accompanied by
accrued interest on the Pro Rata Advances being prepaid and any costs incurred
by any Lender in accordance with Section 9.04(b). The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

(c) Commitment Increases and new Commitments created pursuant to this
Section 2.18 shall become effective on the date specified in the notice
delivered by Mondelēz International pursuant to the first sentence of paragraph
(a) above or on such other date as shall be agreed upon by Mondelēz
International, the Administrative Agent and the applicable Augmenting Lenders.

(d) Notwithstanding the foregoing, no Commitment Increase or addition of an
Augmenting Lender shall become effective under this Section 2.18 unless on the
date of such Commitment Increase, the conditions set forth in Section 3.03 shall
be satisfied as of such date (as though the effectiveness of such Commitment
Increase were a Borrowing) and the Administrative Agent shall have received a
certificate of Mondelēz International to that effect dated such date.

SECTION 2.19. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of Mondelēz International and its Subsidiaries.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply:

(a) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.09(a); and

(b) the Commitment and Advances of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or modification of
this Agreement pursuant to Section 9.01); provided that any amendment, waiver or
modification of a type described in clause (b), (c) or (d) of the first proviso
in Section 9.01 that would apply to the Commitments of or Obligations owing to
such Defaulting Lender shall require the consent of such Defaulting Lender.

In the event that each of the Administrative Agent and Mondelēz International
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then such Lender shall purchase at par
such of the Pro Rata Advances of the other Lenders (together with any break
funding incurred by such other Lenders as a result of such purchase) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Pro Rata Advances in accordance with its pro rata portion of the
total Commitments and clauses (a) and (b) above shall cease to apply.

 

30



--------------------------------------------------------------------------------

ARTICLE III

Conditions to Effectiveness and Lending

SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement and the
obligations of the Lenders to make Advances hereunder shall become effective on
and as of the first date (the “Effective Date”) on which the following
conditions precedent have been satisfied, or waived in accordance with
Section 9.01:

(a) The Administrative Agent shall have received on the Effective Date from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received, for the account of each Lender, a
certificate signed by a duly authorized officer of Mondelēz International, dated
the Effective Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) no event has occurred and is continuing on and as of the Effective Date
that constitutes a Default or Event of Default.

(c) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent:

(i) Certified copies of the resolutions of the Board of Directors of Mondelēz
International approving this Agreement, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

(ii) A certificate of the Secretary or an Assistant Secretary of Mondelēz
International certifying the names and true signatures of the officers of
Mondelēz International authorized to sign this Agreement and the other documents
to be delivered hereunder and attaching copies of the organizational documents
of Mondelēz International and certifying such copies as true, complete and
correct.

(iii) A certificate issued as of a recent date by the Clerk of the State
Corporation Commission of the Commonwealth of Virginia, as to the due existence
and good standing of Mondelēz International.

(iv) Opinions with respect to this Agreement and the transactions contemplated
thereby of (A) Gibson, Dunn & Crutcher LLP, special New York counsel to Mondelēz
International, (B) Hunton Andrews Kurth LLP, special Virginia counsel to
Mondelēz International, and (C) internal counsel for Mondelēz International, in
each case, dated the Effective Date, addressed to the Administrative Agent and
the Lenders and reasonably satisfactory to the Administrative Agent.

(v) A certificate of the chief financial officer or treasurer of Mondelēz
International certifying that as of December 31, 2018, (A) the aggregate amount
of Debt, payment of which is secured by any Lien referred to in clause (iii) of
Section 5.02(a), does not exceed $400,000,000, and (B) the aggregate amount of
Debt, payment of which is secured by any Lien referred to in clause (iv) of
Section 5.02(a), does not exceed $200,000,000.

(d) The Agents and the Lenders shall have received payment in full in cash of
all fees and expenses due to them pursuant to the Fee Letter (including the
reasonable fees and out-of-pocket disbursements of Cravath, Swaine & Moore LLP,
as counsel to the Administrative Agent).

 

31



--------------------------------------------------------------------------------

(e) The Administrative Agent and the Lenders shall have received from Mondelēz
International, in form and substance satisfactory to the Administrative Agent or
such Lenders, as applicable, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, that has been
reasonably requested by the Administrative Agent and the Lenders.

(f) The Administrative Agent shall have received evidence that the Existing
Credit Agreement has been, or concurrently with the Effective Date is being,
terminated (and each of the Lenders that is a party to the Existing Credit
Agreement hereby waives any requirement of prior notice for such termination),
and that all amounts outstanding or accrued for the accounts of the lenders
thereunder have been, or concurrently with the Effective Date are being, paid.

The Administrative Agent shall notify Mondelēz International and the Initial
Lenders of the date which is the Effective Date upon satisfaction or waiver of
all of the conditions precedent set forth in this Section 3.01. For purposes of
determining compliance with the conditions specified in this Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that Mondelēz International, by notice to the Lenders, designates as the
proposed Effective Date, specifying its objection thereto.

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to any Designated Subsidiary following
any designation of such Designated Subsidiary as a Borrower hereunder pursuant
to Section 9.08 is subject to the receipt by the Administrative Agent on or
before such date of designation of each of the following, in form and substance
satisfactory to the Administrative Agent and, except as otherwise provided
below, dated such date of designation, and in sufficient copies for each Lender:

(a) Certified copies of the resolutions of the board of directors or other
appropriate governing body (or of the appropriate committee thereof) of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving the Designation Agreement and this
Agreement and authorizing the execution and delivery of the Designation
Agreement and the performance of the Designation Agreement and this Agreement,
and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the Designation Agreement and
this Agreement.

(b) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign the Designation Agreement and the other documents to be
delivered hereunder or thereunder and attaching copies of the organizational
documents of such Designated Subsidiary and certifying such copies as true,
complete and correct.

(c) To the extent applicable and available in the relevant jurisdiction, a
certificate issued as of a recent date prior to the date of such designation by
the Secretary of State or other appropriate Governmental Authority of the
jurisdiction of formation of such Designated Subsidiary as to the due existence
and good standing of such Designated Subsidiary.

(d) A certificate signed by a duly authorized officer of the Designated
Subsidiary certifying that such Designated Subsidiary shall have obtained all
governmental and third party authorizations, consents, approvals (including
exchange control approvals) and licenses required under applicable laws and
regulations necessary for such Designated Subsidiary to execute and deliver the
Designation Agreement and to perform its Obligations hereunder and thereunder.

(e) The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

 

32



--------------------------------------------------------------------------------

(f) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, covering, to the extent customary and appropriate for the
relevant jurisdiction, the opinions outlined on Exhibit E hereto.

(g) (i) All information relating to any such Designated Subsidiary reasonably
requested by any Lender through the Administrative Agent not later than two
Business Days after such Lender shall have been notified of the designation of
such Designated Subsidiary under Section 9.08 in order to allow such Lender to
comply with “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, or any similar rules or regulations
under applicable foreign laws, and (ii) to the extent such Designated Subsidiary
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Designated
Subsidiary to the extent reasonably requested by any Lender through the
Administrative Agent not later than two Business Days after such Lender shall
have been notified of the designation of such Designated Subsidiary under
Section 9.08.

SECTION 3.03. Conditions Precedent to Each Pro Rata Borrowing. The obligation of
each Lender to make a Pro Rata Advance on the occasion of each Pro Rata
Borrowing shall be subject to the conditions precedent that the Effective Date
shall have occurred (and, in the case of any Pro Rata Borrowing for the account
of a Designated Subsidiary, the conditions set forth in Section 3.02 with
respect to such Designated Subsidiary shall have been satisfied) and on the date
of such Pro Rata Borrowing the following statements shall be true, and the
acceptance by the applicable Borrower of the proceeds of such Pro Rata Borrowing
shall be a representation by the applicable Borrower that:

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Pro Rata Borrowing, before and after giving effect to such Pro
Rata Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, and, if such Pro Rata Borrowing shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Agreement are correct on and
as of the date of such Pro Rata Borrowing, before and after giving effect to
such Pro Rata Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; and

(b) before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrowers
applied together therewith), no event has occurred and is continuing, or would
result from such Pro Rata Borrowing, that constitutes a Default or Event of
Default.

SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing shall be subject to the conditions
precedent that (a) the Administrative Agent shall have received the written
confirmatory Notice of Competitive Bid Borrowing with respect thereto, (b) on or
before the date of such Competitive Bid Borrowing, but prior to such Competitive
Bid Borrowing, the Administrative Agent shall have received a Competitive Bid
Note payable to such Lender (or its registered assigns) for each of the one or
more Competitive Bid Advances to be made by such Lender as part of such
Competitive Bid Borrowing, in a principal amount equal to the principal amount
of the Competitive Bid Advance to be evidenced thereby and otherwise on such
terms as were agreed to for such Competitive Bid Advance in accordance with
Section 2.07, and (c) on the date of such Competitive Bid Borrowing the
following statements shall be true, and the acceptance by the applicable
Borrower of the proceeds of such Competitive Bid Borrowing shall be a
representation by the applicable Borrower that:

(i) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Competitive Bid Borrowing, before and after giving effect to
such Competitive Bid Borrowing and to the application of the proceeds therefrom,
as though made on and as of such date, and, if such Competitive Bid Borrowing
shall have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date; and

 

33



--------------------------------------------------------------------------------

(ii) before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrowers
applied together therewith), no event has occurred and is continuing, or would
result from such Competitive Bid Borrowing that constitutes a Default or Event
of Default.

ARTICLE IV

Representations and Warranties

SECTION 4.01. Representations and Warranties of Mondelēz International. Mondelēz
International represents and warrants as to itself and, as applicable, its
Subsidiaries as follows:

(a) Mondelēz International is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation.

(b) The execution, delivery and performance of this Agreement and the Notes to
be delivered by Mondelēz International are within the corporate powers of
Mondelēz International, have been duly authorized by all necessary corporate
action on the part of Mondelēz International and do not contravene (i) the
charter or by-laws of Mondelēz International or (ii) in any material respect,
any law, rule, regulation or order of any court or governmental agency or any
contractual restriction binding on Mondelēz International.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by Mondelēz International of this Agreement
or the Notes to be delivered by it.

(d) This Agreement is, and each of the Notes to be delivered by Mondelēz
International when delivered hereunder will be, a legal, valid and binding
obligation of Mondelēz International enforceable against Mondelēz International
in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e) As reported in Mondelēz International’s Annual Report on Form 10-K for the
year ended December 31, 2018, the consolidated balance sheet of Mondelēz
International and its Subsidiaries as of December 31, 2018 and the consolidated
statements of earnings and cash flows of Mondelēz International and its
Subsidiaries for the year then ended fairly present, in all material respects,
the consolidated financial position of Mondelēz International and its
Subsidiaries as at such date and the consolidated results of the operations and
cash flows of Mondelēz International and its Subsidiaries for the year ended on
such date, all in accordance with accounting principles generally accepted in
the United States. Except as disclosed in Mondelēz International’s Annual Report
on Form 10-K for the year ended December 31, 2018, or in any Quarterly Report on
Form 10-Q or Current Report on Form 8-K filed subsequent to December 31, 2018,
or any amendment to the foregoing subsequent to December 31, 2018, but prior to
the Effective Date, since December 31, 2018, there has been no material adverse
change in the financial condition or operations of Mondelēz International and
its Subsidiaries, taken as a whole.

(f) There is no action or proceeding pending or, to the knowledge of Mondelēz
International, threatened against Mondelēz International or any of its
Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Mondelēz International’s Annual Report on Form 10-K for the year ended
December 31, 2018, or in any Quarterly Report on Form 10-Q or Current Report on
Form 8-K filed with the Commission subsequent to December 31, 2018, but prior to
the Effective Date, or any amendment to the foregoing filed with the Commission
subsequent to December 31, 2018, but prior to the Effective Date, or, with
respect to Proceedings commenced after the date of the most recent such document
but prior to the Effective Date, a certificate, if any, delivered to the Lenders
prior to the Effective Date, that may materially adversely affect the financial
condition or results of operations of Mondelēz International and its
Subsidiaries taken as a whole.

 

34



--------------------------------------------------------------------------------

(g) Mondelēz International owns directly or indirectly 100% of the capital stock
of each other Borrower.

(h) None of the proceeds of any Advance will be used, directly or indirectly,
for any purpose that would result in a violation of Regulation U.

(i) Mondelēz International has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by Mondelēz International
and each of its Subsidiaries and their respective directors, officers, employees
and agents (acting in their capacity as such) with the FCPA and other applicable
Anti-Corruption Laws and applicable Sanctions. None of (i) Mondelēz
International or any of its Subsidiaries or (ii) to the knowledge of Mondelēz
International, any director, officer, employee or Borrower Agent of Mondelēz
International or its Subsidiaries, is a Sanctioned Person.

(j) No Borrower is an EEA Financial Institution.

(k) No Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

ARTICLE V

Covenants of Mondelēz International

SECTION 5.01. Affirmative Covenants. Commencing on the Effective Date and for as
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, Mondelēz International will:

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Mondelēz International and its
Subsidiaries taken as a whole.

(b) Maintenance of Total Shareholders’ Equity. Maintain Total Shareholders’
Equity of not less than the Minimum Shareholders’ Equity.

(c) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 5 days after the due date for
Mondelēz International to have filed its Quarterly Report on Form 10-Q with the
Commission for the first three quarters of each fiscal year, an unaudited
interim condensed consolidated balance sheet of Mondelēz International and its
Subsidiaries as of the end of such quarter and unaudited interim condensed
consolidated statements of earnings of Mondelēz International and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, certified by the chief financial
officer of Mondelēz International;

(ii) as soon as available and in any event within 15 days after the due date for
Mondelēz International to have filed its Annual Report on Form 10-K with the
Commission for each fiscal year, a copy of the consolidated financial statements
for such year for Mondelēz International and its Subsidiaries, audited by
PricewaterhouseCoopers LLP (or other independent auditors which, as of the date
of this Agreement, are one of the “big four” accounting firms);

(iii) all reports which Mondelēz International sends to any of its shareholders,
and copies of all reports on Form 8-K (or any successor forms adopted by the
Commission) which Mondelēz International files with the Commission;

 

35



--------------------------------------------------------------------------------

(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default, continuing on the
date of such statement, a statement of the chief financial officer or treasurer
of Mondelēz International setting forth details of such Event of Default or
event and the action which Mondelēz International has taken and proposes to take
with respect thereto; and

(v) such other information respecting the condition or operations, financial or
otherwise, of Mondelēz International or any Major Subsidiary as any Lender
through the Administrative Agent may from time to time reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Mondelēz International may make such items available on the
Internet at www.mondelezinternational.com, www.sec.gov or another website
identified by Mondelēz International to the Administrative Agent (which website
includes an option to subscribe to a free service alerting subscribers by email
of new Commission filings) or any successor or replacement website thereof, or
by similar electronic means.

(d) Ranking. Cause each Advance made to Mondelēz International and each Guaranty
by Mondelēz International of an Advance made to another Borrower hereunder at
all times to constitute senior Debt of Mondelēz International ranking equally in
right of payment with all existing and future senior Debt of Mondelēz
International and senior in right of payment to all existing and future
subordinated Debt of Mondelēz International.

(e) Anti-Corruption Laws and Sanctions. Maintain in effect policies and
procedures reasonably designed to ensure that no Borrowing will be made, and not
use the proceeds of any Borrowing (or permit the proceeds of any Borrowing to be
used), (i) for the purpose of funding payments to any officer or employee of a
Governmental Authority or of a Person controlled by a Governmental Authority, to
any Person acting in an official capacity for or on behalf of any Governmental
Authority or Person controlled by a Governmental Authority, or to any political
party, official of a political party, or candidate for political office, in each
case in violation of the FCPA, (ii) for the purpose of funding payments in
violation of other applicable Anti-Corruption Laws, (iii) for the purpose of
financing the activities of any Sanctioned Person in violation of the applicable
Anti-Corruption Laws or Sanctions or (iv) in any manner that would result in the
violation of applicable Sanctions by any party hereto.

SECTION 5.02. Negative Covenants. Commencing on the Effective Date and for as
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, Mondelēz International will not:

(a) Liens. Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

(ii) Liens existing on property at the time of its acquisition (other than any
such lien or security interest created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

 

36



--------------------------------------------------------------------------------

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by Mondelēz International
or any Major Subsidiary (other than as a result of a Division);

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii) Liens upon or with respect to Margin Stock;

(viii) Liens in favor of Mondelēz International or any Major Subsidiary;

(ix) precautionary Liens provided by Mondelēz International or any Major
Subsidiary in connection with the sale, assignment, transfer or other
disposition of assets by Mondelēz International or such Major Subsidiary which
transaction is determined by the Board of Directors of Mondelēz International or
such Major Subsidiary to constitute a “sale” under accounting principles
generally accepted in the United States; and

(x) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b) Mergers, Etc. Consolidate with or merge into (or permit any Designated
Subsidiary to consolidate or merge into), or convey or transfer, or permit one
or more of its Subsidiaries to convey or transfer, the properties and assets of
Mondelēz International and its Subsidiaries substantially as an entirety to, any
Person unless, immediately before and after giving effect thereto, no Default or
Event of Default would exist and, in the case of any merger or consolidation to
which Mondelēz International is a party, the surviving corporation is organized
and existing under the laws of the United States of America or any State thereof
or the District of Columbia and assumes all of Mondelēz International’s
obligations under this Agreement (including without limitation the covenants set
forth in Article V) by the execution and delivery of an instrument or
instruments in form and substance reasonably satisfactory to the Administrative
Agent.

ARTICLE VI

Events of Default

SECTION 6.01. Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a) Mondelēz International or any other Borrower shall fail to pay any principal
of any Advance when the same becomes due and payable; or Mondelēz International
or any other Borrower shall fail to pay interest on any Advance, or Mondelēz
International shall fail to pay any fees payable under Section 2.09, within ten
days after the same becomes due and payable (or after notice from the
Administrative Agent in the case of fees referred to in Section 2.09(b)); or

(b) Any representation or warranty made or deemed to have been made by Mondelēz
International or any other Borrower herein or by Mondelēz International or any
other Borrower (or any of their respective officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed to have been made; or

(c) Mondelēz International or any other Borrower shall fail to perform or
observe (i) any term, covenant or agreement contained in Section 5.01(b) or
5.02(b), (ii) any term, covenant or agreement contained in Section 5.02(a) if
such failure shall remain unremedied for 15 days after written notice thereof
shall have been given to Mondelēz International by the Administrative Agent or
any Lender or (iii) any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to
Mondelēz International by the Administrative Agent or any Lender; or

 

37



--------------------------------------------------------------------------------

(d) Mondelēz International, any other Borrower or any Major Subsidiary shall
fail to pay any principal of or premium or interest on any Debt which is
outstanding in a principal amount of at least $100,000,000 in the aggregate (but
excluding Debt arising under this Agreement) of Mondelēz International, such
other Borrower or such Major Subsidiary (as the case may be), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt unless adequate provision for any such payment has been
made in form and substance satisfactory to the Required Lenders; or any Debt of
Mondelēz International, any other Borrower or any Major Subsidiary which is
outstanding in a principal amount of at least $100,000,000 in the aggregate (but
excluding Debt arising under this Agreement) shall be declared to be due and
payable, or required to be prepaid (other than by a scheduled required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof as a result of a breach by Mondelēz
International, such other Borrower or such Major Subsidiary (as the case may be)
of the agreement or instrument relating to such Debt unless adequate provision
for the payment of such Debt has been made in form and substance satisfactory to
the Required Lenders; or

(e) Mondelēz International, any other Borrower or any Major Subsidiary shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
Mondelēz International, any other Borrower or any Major Subsidiary seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property, and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any of its property
constituting a substantial part of the property of Mondelēz International and
its Subsidiaries taken as a whole) shall occur; or Mondelēz International, any
other Borrower or any Major Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against Mondelēz International, any other Borrower or any
Major Subsidiary and there shall be any period of 60 consecutive days during
which a stay of enforcement of such unsatisfied judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(g) Mondelēz International, any other Borrower or any ERISA Affiliate shall
incur, or shall be reasonably likely to incur, liability as a result of the
occurrence of any ERISA Event that would, individually or in the aggregate,
materially adversely affect the financial condition or operations of Mondelēz
International and its Subsidiaries taken as a whole; provided, however, that no
Default or Event of Default under this Section 6.01(g) shall be deemed to have
occurred if Mondelēz International, any other Borrower or any ERISA Affiliate
shall have made arrangements satisfactory to the PBGC or the Required Lenders to
discharge or otherwise satisfy such liability (including the posting of a bond
or other security); or

(h) So long as any Subsidiary of Mondelēz International is a Designated
Subsidiary, the Guaranty provided by Mondelēz International under Article VIII
hereof in respect of such Designated Subsidiary shall for any reason cease
(other than in accordance with the provisions of Article VIII) to be valid and
binding on Mondelēz International or Mondelēz International shall so state in
writing.

 

38



--------------------------------------------------------------------------------

SECTION 6.02. Lenders’ Rights upon Event of Default. If an Event of Default
occurs and is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to Mondelēz
International:

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to Mondelēz International or any other
Borrower under the Federal Bankruptcy Code or any equivalent bankruptcy or
insolvency laws of any state or foreign jurisdiction, (i) the obligation of each
Lender to make Advances shall automatically be terminated and (ii) the Advances
then outstanding, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers.

ARTICLE VII

The Administrative Agent

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided herein), and such instructions shall be binding upon all Lenders and
all holders of Notes; provided, however, that the Administrative Agent shall not
be required to take any action that exposes the Administrative Agent to personal
liability or that is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by Mondelēz International or any other Borrower as required by the
terms of this Agreement or at the request of Mondelēz International or such
other Borrower, and any notice provided pursuant to Section 5.01(c)(iv), but
otherwise no Agent shall have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to Mondelēz International or
its Subsidiaries or affiliates that is communicated to or obtained by the Person
serving as an Agent or any of its affiliates in any capacity. Notwithstanding
any provision to the contrary contained elsewhere herein, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall any Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist against any Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its affiliates or its or their directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable judgment. Without limitation of the
generality of the foregoing, the Administrative Agent:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;

 

39



--------------------------------------------------------------------------------

(b) may consult with legal counsel (including counsel for Mondelēz International
or any other Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement by
Mondelēz International or any other Borrower;

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of Mondelēz International or any other Borrower or to inspect the property
(including the books and records) of Mondelēz International or such other
Borrower other than items or payments expressly required to be delivered or made
to the Administrative Agent hereunder;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
the Notes or any other instrument or document furnished pursuant hereto; and

(f) shall incur no liability under or in respect of this Agreement or the Notes
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by facsimile, registered mail or, for the purposes of
Section 2.02(a) or 2.07(b), email) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03. The Administrative Agent and Affiliates. With respect to its
Commitment and the Advances made by it, the Administrative Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, Mondelēz International, any other Borrower, any of
their respective Subsidiaries and any Person who may do business with or own
securities of Mondelēz International, any other Borrower or any such Subsidiary,
all as if the Administrative Agent were not the Administrative Agent and without
any duty to account therefor to the Lenders.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger, any Co-Syndication Agent, any Co-Documentation Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Joint Lead Arranger, any Co-Syndication Agent, any
Co-Documentation Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by Mondelēz International or the other
Borrowers), ratably according to the respective principal amounts of the Pro
Rata Advances then owing to each of them (or if no Pro Rata Advances are at the
time outstanding, ratably according to the respective amounts of their
Commitments), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent
under this Agreement, in each case, to the extent relating to the Administrative
Agent in its capacity as such (collectively, the “Indemnified Costs”), provided
that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Administrative Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable judgment. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
(determined as set forth in the first sentence of this Section 7.05) of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in

 

40



--------------------------------------------------------------------------------

connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement to the extent that the Administrative
Agent is not reimbursed for such expenses by Mondelēz International or the other
Borrowers. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and Mondelēz
International and, if the Administrative Agent shall have become a Defaulting
Lender, may be removed at any time by the Required Lenders. Upon the resignation
or removal of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent (with the consent of Mondelēz
International so long as no Event of Default shall have occurred and be
continuing). If no successor Administrative Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s giving of notice of resignation
or the Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may (with the consent of Mondelēz International so
long as no Event of Default shall have occurred and be continuing), on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be (a) a
Lender and (b) a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement; provided that should the Administrative
Agent for any reason not appoint a successor Administrative Agent, which it is
under no obligation to do, then the rights, powers, discretion, privileges and
duties referred to in this Section 7.06 shall be vested in the Required Lenders
until a successor Administrative Agent has been appointed. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII and Section 9.04 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.

SECTION 7.07. Joint Lead Arrangers, Co-Syndication Agents and Co-Documentation
Agents. Notwithstanding anything herein to the contrary, none of the Joint Lead
Arrangers, Co-Syndication Agents or Co-Documentation Agents shall have any
duties or responsibilities under this Agreement except in its capacity, as
applicable, as Administrative Agent or a Lender hereunder.

SECTION 7.08. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.15(a) or 2.15(c), each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any Note
against any amount due the Administrative Agent under this Section 7.08. The
agreements in this Section 7.08 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of this Agreement and any Notes and the repayment,
satisfaction or discharge of all other Obligations.

SECTION 7.09. Sub-Agents. The Administrative Agent may perform any of and all
its duties and exercise its rights and powers hereunder or under any related
agreement or instrument by or through any one or more sub-agents appointed by
the Administrative Agent, and the Administrative Agent and any such sub-agent
may perform any of and all their duties and exercise their rights and powers
through their respective affiliates or branches. The

 

41



--------------------------------------------------------------------------------

exculpatory, indemnity and reimbursement provisions of this Article VII and
Section 9.04 shall apply to any such sub-agent and affiliate, and their
respective directors, officers, employees and agents and shall apply to their
respective activities in connection with the syndication of the credit facility
provided for herein as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or wilful misconduct in the selection of such
sub-agents.

SECTION 7.10. Satisfaction Right. If any Lender shall fail to make any payment
required to be made by it hereunder to or for the account of the Administrative
Agent, then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (a) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender hereunder to satisfy such
Lender’s obligations in respect of such payment until all such unsatisfied
obligations have been discharged or (b) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender pursuant to Section 2.02(d), 2.14(d), 7.05 or 7.08,
in each case in such order as shall be determined by the Administrative Agent in
its discretion.

SECTION 7.11. Proofs of Claim. In case of the pendency of any proceeding under
the Federal Bankruptcy Code or any other judicial proceeding relating to
Mondelēz International or any other Borrower, the Administrative Agent
(irrespective of whether the principal of any Advance shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 9.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 9.04.

SECTION 7.12. Lender Representations with Respect to ERISA.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Joint Lead Arrangers and
not, for the avoidance of doubt, to or for the benefit of any Borrower, that at
least one of the following is and will be true:

(i) Such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement,

 

42



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent and the Joint Lead Arrangers, in their
sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that the Administrative Agent and
the Joint Lead Arrangers are not fiduciaries with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Advances, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent or the Joint Lead Arrangers under this Agreement or any
documents related hereto or thereto).

ARTICLE VIII

Guaranty

SECTION 8.01. Guaranty. Mondelēz International hereby unconditionally and
irrevocably guarantees (the undertaking of Mondelēz International contained in
this Article VIII being this “Guaranty”) the punctual payment when due, whether
at stated maturity, by acceleration or otherwise, of all obligations of each
Designated Subsidiary now or hereafter existing under this Agreement, whether
for principal, interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), fees, expenses or otherwise
(such obligations being the “Designated Subsidiary Obligations”). This Guaranty
is a guaranty of payment and not of collection.

SECTION 8.02. Guaranty Absolute. Mondelēz International guarantees that the
Designated Subsidiary Obligations will be paid strictly in accordance with the
terms of this Agreement, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or the Lenders with respect thereto. The
liability of Mondelēz International under this Guaranty shall be absolute and
unconditional, irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Designated Subsidiary Obligations, or any other amendment
or waiver of or any consent to departure from this Agreement;

 

43



--------------------------------------------------------------------------------

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Designated Subsidiary Obligations;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a Designated Subsidiary Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Mondelēz International or any other Borrower.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Designated Subsidiary Obligations
is rescinded or must otherwise be returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy or reorganization of a Designated
Subsidiary or otherwise, all as though such payment had not been made.

SECTION 8.03. Waivers.

(a) Mondelēz International hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Designated Subsidiary
Obligations and this Guaranty and any requirement that the Administrative Agent
or any Lender protect, secure, perfect or insure any security interest or lien
or any property subject thereto or exhaust any right or take any action against
a Designated Subsidiary or any other Person or any collateral.

(b) Mondelēz International hereby irrevocably subordinates any claims or other
rights that it may now or hereafter acquire against any Designated Subsidiary
that arise from the existence, payment, performance or enforcement of Mondelēz
International’s obligations under this Guaranty or this Agreement, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Administrative Agent or any Lender against such Designated
Subsidiary or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from such Designated Subsidiary,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, in each
case to the claims and rights of the Administrative Agent and the Lenders in
respect of the payment in full of the Designated Subsidiary Obligations and all
other amounts payable under the Guaranty relating to such Designated Subsidiary
(the “Payment in Full”) and Mondelēz International agrees not to enforce any
such claim for payment against any such Designated Subsidiary until the Payment
in Full has occurred. If any amount shall be paid to Mondelēz International in
violation of the preceding sentence at any time prior to the later of the
Payment in Full and the Termination Date, such amount shall be held in trust for
the benefit of the Administrative Agent and the Lenders and shall forthwith be
paid to the Administrative Agent to be credited and applied to the Designated
Subsidiary Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of this Agreement and
this Guaranty, or to be held as collateral for any Designated Subsidiary
Obligations or other amounts payable under this Guaranty thereafter arising.
Mondelēz International acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and this
Guaranty and that the agreements set forth in this Section 8.03(b) are knowingly
made in contemplation of such benefits. Notwithstanding the foregoing provisions
of this Section 8.03(b), Mondelēz International shall be permitted to charge,
and any Borrower shall be permitted to pay, a guaranty fee in connection with
the entry by Mondelēz International into this Guaranty, as may be agreed by
Mondelēz International and such Borrower.

SECTION 8.04. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until cash payment in full of the
Designated Subsidiary Obligations (including any and all Designated Subsidiary
Obligations which remain outstanding after the Termination Date) and all other
amounts payable under this Guaranty, (b) be binding upon each of Mondelēz
International and its successors and assigns, and (c) inure to the benefit of
and be enforceable by the Lenders, the Administrative Agent and their respective
successors, transferees and assigns.

 

44



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by Mondelēz International or any other
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders and Mondelēz International, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders
(including Defaulting Lenders) affected thereby and Mondelēz International, do
any of the following: (a) waive any of the conditions specified in Section 3.01,
3.02 or 3.03 (it being understood and agreed that any waiver or amendment of a
representation, warranty, covenant, Default or Event of Default shall not
constitute a waiver of any condition specified in Section 3.01, 3.02 or 3.03
unless the amendment or waiver so provides), (b) increase the Commitments of the
Lenders or subject the Lenders to any additional obligations, (c) reduce the
principal of, or the amount or rate of interest on, the Advances or any fees or
other amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, or postpone the scheduled date of expiration of any Commitment
(including any extension of the date by which the Effective Date must occur),
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Pro Rata Advances or the Competitive Bid Advances, or
the number of Lenders, that shall be required for the Lenders or any of them to
take any action hereunder (including any such change to the definition of
“Required Lenders”), (f) release Mondelēz International from any of its
obligations under Article VIII, (g) change Section 2.16 in a manner that would
alter the pro rata sharing of payments required thereby (other than to extend
the Termination Date applicable to the Advances and Commitments of consenting
Lenders and to compensate such Lenders for consenting to such extension;
provided that (i) no amendment permitted by this parenthetical shall reduce the
amount of or defer any payment of principal, interest or fees to non-extending
Lenders or otherwise adversely affect the rights of non-extending Lenders under
this Agreement and (ii) the opportunity to agree to such extension and receive
such compensation shall be offered on equal terms to all the Lenders), or
(h) amend this Section 9.01; provided further that no waiver of the conditions
specified in Section 3.04 in connection with any Competitive Bid Borrowing shall
be effective unless consented to by all Lenders making Competitive Bid Advances
as part of such Competitive Bid Borrowing; and provided further that (A) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement and (B) this Agreement may be amended with the written consent of the
Administrative Agent and Mondelēz International as set forth in Sections
2.08(c), 2.10(b)(ix) and 2.18(a).

SECTION 9.02. Notices, Etc.

(a) Addresses. All notices and other communications provided for hereunder shall
be in writing (including facsimile communication) and mailed, faxed, or
delivered (or in the case of any Notice of Pro Rata Borrowing or Notice of
Competitive Bid Borrowing, emailed), as follows:

(i) if to Mondelēz International or any other Borrower:

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Executive Vice President and

Chief Financial Officer

with copies to:

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

 

45



--------------------------------------------------------------------------------

Attention: Assistant Treasurer

Fax number: (847) 943-4903;

and

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Treasurer

Fax number: (847) 943-4903;

(ii) if to Mondelēz International, as guarantor:

Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Vice President and Corporate Secretary

Fax number: (570) 235-3005;

(iii) if to any Lender, to it at its address (or fax number) set forth in its
administrative questionnaire delivered to the Administrative Agent in connection
herewith;

(iv) if to the Administrative Agent:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 28th Floor

New York, NY 10017

Attention: Amanda Adsit

Email:Amanda.adsit@jpmorgan.com

with a copy to:

JPMorgan Loan Services

Loan & Agency

500 Stanton Christiana Road, NCC5, Floor 1

Newark, DE 19713-2107

Attention: Robert Nichols

Email: robert.j.nichols@jpmorgan.com

Fax number: (302) 634-8459;

or, as to Mondelēz International, any other Borrower or the Administrative
Agent, at such other address (or fax number or email) as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address (or fax number or email) as shall be designated by such
party in a written notice to Mondelēz International and the Administrative
Agent.

(b) Effectiveness of Notices. Notices sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; and notices sent by confirmed fax or email shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications by the Administrative Agent to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Delivery by facsimile or email of an executed counterpart of any
amendment or waiver of any provision of this Agreement or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.

 

46



--------------------------------------------------------------------------------

(c) Electronic Systems. Each Borrower agrees that the Agents may, but shall not
be obligated to, make any Communication by posting such Communication on an
Electronic System. Any Electronic System used by the Agents is provided “as is”
and “as available”. None of the Agents or any of their affiliates warrants, or
shall be deemed to warrant, the adequacy of any Electronic System and the Agents
expressly disclaim liability for errors or omissions in the Communications. None
of the Agents or any of their affiliates is responsible for approving or vetting
the representatives or contacts of any Lender that are added to any Electronic
System. No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Agents or any of their affiliates in
connection with the Communications or any Electronic System. In no event shall
any Agent or any of its affiliates have any liability to Mondelēz International,
any other Borrower, any Lender or any other Person for damages of any kind,
including direct or indirect, special, incidental, consequential or punitive
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of Mondelēz International’s, any other Borrower’s or any Agent’s transmission of
Communications through an Electronic System, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent or any of its
affiliates.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses.

(a) Administrative Agent; Enforcement. Mondelēz International agrees to pay on
demand (i) all reasonable costs and expenses in connection with the preparation,
execution, delivery, administration (excluding any cost or expenses for
administration related to the overhead of the Administrative Agent),
modification and amendment of this Agreement and the documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent and the Joint Lead Arrangers
with respect thereto and with respect to advising the Administrative Agent as to
its rights and responsibilities under this Agreement (which, insofar as such
costs and expenses relate to the preparation, execution and delivery of this
Agreement and the closing hereunder, shall be limited to the reasonable fees and
expenses of Cravath, Swaine & Moore LLP), and (ii) all costs and expenses of the
Lenders and the Administrative Agent, if any (including, without limitation,
reasonable counsel fees and expenses of the Lenders and the Administrative
Agent), in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder.

(b) Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If any
payment of principal of any LIBO Rate Advance or Floating Rate Bid Advance is
made other than on the last day of the Interest Period for such Advance or at
its maturity, as a result of a payment pursuant to Section 2.11, acceleration of
the maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by Mondelēz International pursuant to Section 9.07(a) or for
any other reason, Mondelēz International shall, upon demand by any Lender (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses which it may reasonably
incur as a result of such payment, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. Without prejudice to the survival of
any other agreement of Mondelēz International or any other Borrower hereunder,
the agreements and obligations of Mondelēz International and each other Borrower
contained in Sections 2.02(c), 2.05, 2.12, 2.15, 9.04(a), this Section 9.04(b)
and Section 9.04(c) shall survive the payment in full of principal and interest
hereunder.

 

47



--------------------------------------------------------------------------------

(c) Indemnification. Each of Mondelēz International and each other Borrower
jointly and severally agrees to indemnify and hold harmless each Agent and each
Lender, each of their respective affiliates and each of their and their
respective affiliates’ control persons, directors, partners, officers,
employees, representatives, advisers, attorneys and agents (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) which may be incurred by or asserted against any
Indemnified Party, in each case in connection with or arising out of, or in
connection with the preparation for or defense of, any investigation,
litigation, or proceeding (i) relating to this Agreement or any of the other
documents delivered hereunder, the Advances or any transaction or proposed
transaction (whether or not consummated) in which any proceeds of any Borrowing
are applied or proposed to be applied, directly or indirectly, by any Borrower,
whether or not such Indemnified Party is a party to such transaction, or
(ii) relating to Mondelēz International’s or any other Borrower’s consummation
of any transaction or proposed transaction contemplated hereby (whether or not
consummated) or entering into this Agreement, or to any actions or omissions of
Mondelēz International or any other Borrower, any of their respective
Subsidiaries or affiliates or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by Mondelēz International or
any other Borrower or any other Person; provided, however, that neither Mondelēz
International nor any other Borrower shall be required to indemnify an
Indemnified Party from or against any portion of such claims, damages, losses,
liabilities or expenses that is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnified Party. Paragraph (c) of this
Section 9.04 shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.

SECTION 9.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time after providing written notice to the Administrative Agent of
its intention to do so, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or any of its affiliates to or for the credit or the account of Mondelēz
International or any other Borrower against any and all of the obligations of
Mondelēz International or any other Borrower now or hereafter existing under
this Agreement, whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender shall
promptly notify Mondelēz International or the appropriate other Borrower, as the
case may be, and the Administrative Agent after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of each of Mondelēz International, the other Borrowers, the
Administrative Agent and each Lender and their respective successors and
assigns, except that neither Mondelēz International nor any other Borrower shall
have the right to assign its rights or obligations hereunder or any interest
herein without the prior written consent of each of the Lenders.

SECTION 9.07. Assignments and Participations.

(a) Assignment of Lender Obligations. Each Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the Pro
Rata Advances or Competitive Bid Advances owing to it), subject to the
following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than, except in the
case of an assignment made pursuant to Section 9.07(h), any Competitive Bid
Advances owing to such Lender or any Competitive Bid Notes held by it);

(ii) the amount of the Commitment or Advances of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event,
other than with respect to assignments to other Lenders, or affiliates of
Lenders, or an assignment of the entire Commitment amount held by such Lender or
the entire amount of Pro Rata Advances or any Competitive Bid Advance owing to
such Lender, be less than $10,000,000, subject in each case to reduction at the
sole discretion of Mondelēz International, and shall be an integral multiple of
$1,000,000;

 

48



--------------------------------------------------------------------------------

(iii) each such assignment shall be to an Eligible Assignee;

(iv) each such assignment shall require the prior written consent of (x) the
Administrative Agent, and (y) unless an Event of Default under Sections 6.01(a)
or 6.01(e) has occurred and is continuing, Mondelēz International (such consents
not to be unreasonably withheld or delayed and such consents by Mondelēz
International shall be deemed to be given if no objection is received by the
assigning Lender and the Administrative Agent from Mondelēz International within
20 Business Days after written notice of such proposed assignment has been
delivered to Mondelēz International); provided, that no consent of the
Administrative Agent or Mondelēz International shall be required for an
assignment to another Lender or an affiliate of a Lender; and

(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is made to an affiliate of the transferring
Lender) provided, that, if such assignment is made pursuant to Section 9.07(h),
Mondelēz International shall pay or cause to be paid such $3,500 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04 and, with
respect to the period during which it is a Lender, Sections 2.05, 2.12 and 2.15)
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto), other than Section 9.12.

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Mondelēz International or any other Borrower or the performance or observance
by Mondelēz International or any other Borrower of any of its obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee represents that (A) the source of any funds it is using to
acquire the assigning Lender’s interest or to make any Advance is not and will
not be plan assets as defined under the regulations of the Department of Labor
of any plan subject to Title I of ERISA or Section 4975 of the Internal Revenue
Code or (B) the assignment or Advance is not and will not be a non-exempt
prohibited transaction as defined in Section 406 of ERISA; (vii) such assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement as
are delegated to the Administrative Agent by the terms hereof, together with
such powers and discretion as are reasonably incidental thereto; and (viii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Pro Rata Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to Mondelēz
International.

 

49



--------------------------------------------------------------------------------

(d) Register. The Administrative Agent, acting for this purpose as a
non-fiduciary agent of Mondelēz International and the other Borrowers, shall
maintain at its address referred to in Section 9.02 a copy of each Assignment
and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal and stated interest amounts of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and Mondelēz International,
the other Borrowers, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement, notwithstanding any notice to the contrary. The
Register shall be available for inspection by Mondelēz International, any other
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Mondelēz International hereunder) shall remain
unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) Mondelēz International, the other Borrowers, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,

(iv) each participant shall be entitled to the benefits of Sections 2.12 and
2.15 (subject to the limitations and requirements of those Sections, including
the requirements to provide forms and/or certificates pursuant to
Section 2.15(e), 2.15(f) or 2.15(g); provided that a participant shall provide
the forms and/or certificates solely to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section; provided, further, that this clause
(iv) shall be subject to clause (vi) below in all respects,

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by Mondelēz International or any other Borrower therefrom, except
to the extent that such amendment, waiver or consent would reduce the principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
in each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, and

(vi) a participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Mondelēz
International’s or the relevant Borrower’s prior written consent (not to be
unreasonably withheld or delayed).

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrower, maintain a register on which
it enters the name and address of each participant and the principal and stated
interest amounts of each participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of a Participant Register to any Person
(including the identity of any participant or any

 

50



--------------------------------------------------------------------------------

information relating to a participant’s interest in any Commitments, Advances or
its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Advance or other
obligation is in registered form under Section 5f.103(c) of the United States
Treasury Regulations or Section 163(f) of the Code or the United States Treasury
Regulations issued thereunder or, if different, under Sections 871(h) or 881(c)
of the Internal Revenue Code.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Mondelēz International or any other
Borrower furnished to such Lender by or on behalf of Mondelēz International or
any other Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to Mondelēz
International or any other Borrower or any of their respective Subsidiaries
received by it from such Lender.

(g) Security Interest. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note or Notes held by it) in favor of any Federal
Reserve Bank or central bank performing similar functions in accordance with
applicable law.

(h) Replacement of Lenders. In the event that (i) any Lender shall have
delivered a notice pursuant to Section 2.13, (ii) any Borrower shall be required
to make additional payments to or for the account of any Lender under
Section 2.12 or 2.15, (iii) any Lender (a “Non-Consenting Lender”) shall
withhold its consent to any amendment that requires the consent of all the
Lenders and that has been consented to by the Required Lenders, (iv) any Lender
shall become a Defaulting Lender or (v) Mondelēz International shall have
identified existing Lenders or New Lenders to assume the Commitments of any
Non-Extending Lender in accordance with Section 2.10(b), Mondelēz International
shall have the right, at its own expense, upon notice to such Lender and the
Administrative Agent, (A) except in the case of clause (v), to terminate the
Commitment of such Lender or (B) to require such Lender to transfer and assign
at par and without recourse (in accordance with and subject to the restrictions
contained in this Section 9.07) all its interests, rights and obligations under
this Agreement to one or more Eligible Assignees acceptable to Mondelēz
International and approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed), which shall assume such obligations;
provided, that (x) in the case of any replacement of a Non-Consenting Lender,
each assignee shall have consented to the relevant amendment, (y) no such
termination or assignment shall conflict with any law or any rule, regulation or
order of any Governmental Authority and (z) the Borrowers or the assignee (or
assignees), as the case may be, shall pay to each affected Lender in immediately
available funds on the date of such termination or assignment the principal of
and interest accrued to the date of payment on the Advances made by it hereunder
and all other amounts accrued for its account or owed to it hereunder. Mondelēz
International will not have the right to terminate the Commitment of any Lender,
or to require any Lender to assign its rights and interests hereunder, if, prior
to such termination or assignment, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Mondelēz International to require such
termination or assignment cease to apply. Each Lender agrees that, if Mondelēz
International elects to replace such Lender in accordance with this
Section 9.07, it shall promptly execute and deliver to the Administrative Agent
an Assignment and Acceptance to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Advances) subject to such Assignment and Acceptance; provided that the
failure of any such Lender to execute an Assignment and Acceptance shall not
render such assignment invalid and such assignment shall be recorded in the
Register.

SECTION 9.08. Designated Subsidiaries.

(a) Designation. Mondelēz International may at any time, and from time to time
after the Effective Date, by delivery to the Administrative Agent of a
Designation Agreement duly executed by Mondelēz International and the respective
Subsidiary and substantially in the form of Exhibit D hereto, designate any
wholly owned Subsidiary as a “Designated Subsidiary” for purposes of this
Agreement and such Subsidiary shall thereupon, but subject to the satisfaction
of the conditions precedent set forth in Section 3.02, become a “Designated
Subsidiary” for purposes of this Agreement and, as such, shall have all of the
rights and obligations of a Borrower hereunder. The Administrative Agent shall
promptly notify each Lender of each such designation by Mondelēz International
and the identity of the applicable Subsidiary.

 

51



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Lender shall be required to make Advances to a
Designated Subsidiary in the event that the making of such Advances would or
could reasonably be expected to breach, violate or otherwise be inconsistent
with any internal policy (other than with respect to Designated Subsidiaries
formed under the laws of any nation that is a member of the Organization for
Economic Cooperation and Development as of the date hereof), law or regulation
to which such Lender is, or would be upon the making of such Advance, subject.
In addition, each Lender shall have the right to make any Advances to any
Designated Subsidiary that is a Foreign Subsidiary of Mondelēz International
through an affiliate or non-U.S. branch of such Lender designated by such Lender
at its sole option; provided such designation and Advance does not, in and of
itself, subject the Borrowers to greater costs pursuant to Section 2.12 or 2.15
than would have been payable if such Lender made such Advance directly.

(b) Termination. (i) Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Pro Rata Borrowing or
Notice of Competitive Bid Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Administrative Agent to the
Lenders (which notice the Administrative Agent shall give promptly, upon and
only upon its receipt of a request therefor from Mondelēz International).
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such former Designated Subsidiary until such time as it has been
redesignated a Designated Subsidiary by Mondelēz International pursuant to
Section 9.08(a).

            (ii) If (A) a Designated Subsidiary is to consolidate or merge with
or into any other Person or to consummate a Division as the Dividing Person and
(B) the Person surviving such consolidation or merger (the “Surviving
Subsidiary”) or the Division Successor that would otherwise succeed to the
obligations of such Designated Subsidiary under this Agreement, as applicable,
will not be (1) organized and existing under the laws of the United States of
America or any State thereof or the District of Columbia or (2) located in the
same jurisdiction as the Designated Subsidiary effecting such consolidation,
merger or Division at the time such consolidation, merger or Division is
effective, then any principal of or interest on any Advances outstanding to such
Designated Subsidiary shall be repaid prior to, and the status of such
Subsidiary as a “Designated Subsidiary” will be deemed to be terminated as to
such Surviving Subsidiary or Division Successor, as applicable, at the time of,
such merger, consolidation or Division.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the substantive laws of the State of New York
without regard to choice of law doctrines.

SECTION 9.10. Execution in Counterparts; Electronic Execution. (a) This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or email shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement, any Notes or any Designation Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 9.11. Jurisdiction, Etc.

(a) Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of the United States District Court of the Southern District of
New York and the Supreme Court of the State of New York sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for

 

52



--------------------------------------------------------------------------------

recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined exclusively in such United
States District Court or, in the event such United States District Court lacks
subject matter jurisdiction, such Supreme Court; provided that, notwithstanding
the foregoing, each of the parties hereto shall retain the right to bring any
such action or proceeding in the courts of any other jurisdiction in connection
with the enforcement of any judgment. Each of the Designated Subsidiaries hereby
agrees that service of process in any such action or proceeding brought in any
such court may be made upon the process agent appointed pursuant to
Section 9.11(b) (the “Process Agent”) and each Designated Subsidiary hereby
irrevocably appoints the Process Agent as its authorized agent to accept such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
Each of Mondelēz International and each other Borrower hereby further
irrevocably consents to the service of process in any such action or proceeding
in any such court by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to Mondelēz International or such other
Borrower, as applicable, at its address specified pursuant to Section 9.02. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any Note shall affect any right that any party may otherwise have
to serve legal process in any other manner permitted by law.

(b) Appointment of Process Agent. Each of the Designated Subsidiaries hereby
appoints Mondelēz International, and Mondelēz International hereby accepts such
appointment, as its Process Agent from the Effective Date through the repayment
in full of all Obligations and the termination of all the Commitments hereunder
(i) to receive, accept and acknowledge on behalf of such Designated Subsidiary
and its property service of copies of the summons and complaint and any other
process which may be served in any action or proceeding arising out of or
relating to this Agreement and (ii) to forward forthwith to such Designated
Subsidiary at its address copies of any summons, complaint and other process
which the Process Agent receives in connection with its appointment. Such
service may be made by mailing or delivering a copy of such process to any
Designated Subsidiary in care of Mondelēz International at Mondelēz
International’s address used for purposes of giving notices under Section 9.02,
and each Designated Subsidiary hereby irrevocably authorizes and directs
Mondelēz International to accept such service on its behalf and Mondelēz
International hereby agrees to accept such service on its behalf.

(c) Waivers.

(i) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(ii) To the extent permitted by applicable law, each of Mondelēz International,
the other Borrowers, the Administrative Agent and the Lenders shall not assert
and hereby waives, any claim against any other party hereto or any of their
respective affiliates or any other Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to this Agreement
or any related document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Advance or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each of the parties
hereto hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor. For the avoidance of doubt, the waiver of claims for such
damages against Mondelēz International and each other Borrower shall not limit
the indemnity obligations set forth in Section 9.04(c). No Indemnified Party
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the transactions contemplated hereby.

 

53



--------------------------------------------------------------------------------

(iii) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.11(C) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO, OR ANY OF THE OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE ADVANCES MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(iv) In the event any Designated Subsidiary or any of its assets has or
hereafter acquires, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement, the Notes, the Designation
Agreement or any related document, any immunity from jurisdiction, legal
proceedings, attachment (whether before or after judgment), execution, judgment
or setoff, such Designated Subsidiary hereby irrevocably agrees not to claim and
hereby irrevocably and unconditionally waives such immunity.

SECTION 9.12. Confidentiality. None of the Agents nor any Lender shall disclose
any confidential information relating to Mondelēz International or any other
Borrower to any other Person without the consent of Mondelēz International,
other than (a) to such Agent’s or such Lender’s affiliates and its and their
officers, directors, employees, agents advisors, insurers and re-insurers,
rating agencies, market data collectors, credit insurance providers, any direct,
indirect, actual or prospective counterparty (and its advisor) to any swap,
derivative or securitization transaction related to the obligations under this
Agreement and, as contemplated by Section 9.07(f), to actual or prospective
assignees and participants, and then, in each such case, only on a confidential
basis; provided, however, that such actual or prospective assignee or
participant shall have been made aware of this Section 9.12 and shall have
agreed to be bound by its provisions as if it were a party to this Agreement,
(b) as required by any law, rule or regulation or judicial process, (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking or other financial institutions, including in
connection with the creation of security interests as contemplated by
Section 9.07(g) and (d) in connection with enforcing or administering this
Agreement.

SECTION 9.13. No Fiduciary Relationship. Each Borrower acknowledges and agrees
that in connection with all aspects of the transactions contemplated hereby and
any communications in connection therewith (a) no fiduciary, advisory or agency
relationship between the Borrowers, on the one hand, and any Agent or any
Lender, on the other hand, is intended to be or has been created, by implication
or otherwise, in respect of any of the financing transactions contemplated by
this Agreement, irrespective of whether any Agent or any Lender has advised or
is advising Mondelēz International on other matters (it being understood and
agreed that nothing in this provision will relieve any Agent or any Lender of
any advisory or fiduciary responsibilities it may have in connection with other
transactions) and no such duty will be deemed to have arisen in connection with
any such transactions or communications and (b) each Agent and each Lender may
have economic interests that conflict with those of the Borrowers, their
equityholders and/or their affiliates and the transactions contemplated by this
Agreement (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Agents and the
Lenders, on the one hand, and the Borrowers, on the other. Each Borrower
acknowledges and agrees

 

54



--------------------------------------------------------------------------------

that it has consulted its own legal and financial advisors in connection with
the transactions contemplated hereby to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Borrower agrees that it
will not claim that any Agent or Lender has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Borrower, in
connection with such transaction or the process leading thereto.

SECTION 9.14. Integration. This Agreement, the Notes and each Designation
Agreement represent the agreement of Mondelēz International, the other
Borrowers, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, Mondelēz International, the other
Borrowers or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the Notes or the Designation Agreements other
than the matters referred to in Sections 2.09(b) and 9.04(a), the Fee Letter and
any other fee letters entered into among Mondelēz International and the
Administrative Agent or the Joint Lead Arrangers, if any, and except for any
confidentiality agreements entered into by Lenders in connection with this
Agreement or the transactions contemplated hereby.

SECTION 9.15. Certain Notices. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) and/or the Beneficial Ownership Regulation, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act
and the Beneficial Ownership Regulation.

SECTION 9.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement or any other documents or agreements relating to
the Advances made hereunder, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other documents or agreements relating to the Advances
made hereunder; and

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.17. Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by
Mondelēz International or the other Borrowers or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to the Borrowers and the Agents that (a) it has developed
compliance procedures regarding the use of MNPI and that it will handle MNPI in
accordance with such procedures and applicable law, including Federal, state and
foreign securities laws, and (b) it has identified in its administrative
questionnaire delivered to the Administrative Agent in connection herewith a
credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

 

55



--------------------------------------------------------------------------------

SECTION 9.18. Mondelēz International as Agent of Designated Subsidiaries. Each
Designated Subsidiary hereby irrevocably appoints Mondelēz International as its
agent for all purposes of this Agreement, the Notes and any Designation
Agreement, including (a) the giving and receipt of notices (including any Notice
of Pro Rata Borrowing or any Notice of Competitive Bid Borrowing) and (b) the
execution and delivery of all documents, instruments and certificates
contemplated herein. Each Designated Subsidiary hereby acknowledges that any
amendment or other modification to this Agreement may be effected as set forth
in Section 9.01, that no consent of such Designated Subsidiary shall be required
to effect any such amendment or other modification and that such Designated
Subsidiary shall be bound by this Agreement, the Notes, any Designation
Agreement or any other documented contemplated herein or therein (if it is
theretofore a party thereto) as so amended or modified.

[Remainder of Page Left Blank Intentionally]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MONDELĒZ INTERNATIONAL, INC., By:  

/s/ Michael A. Call

  Name: Michael A. Call   Title:   Vice President and Treasurer

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as     Administrative Agent and Lender By:  

/s/ Tony Yung

  Name: Tony Yung   Title:   Executive Director

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: Bank of America, N.A. By:  

/s/ Kayla Yuan

  Name: Kayla Yuan   Title:   Associate

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: Barclays Bank PLC By:  

/s/ Ritam Bhalla

  Name: Ritam Bhalla   Title:   Director

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

BNP Paribas: By:  

/s/ Christopher Sked

  Name: Christopher Sked   Title:   Managing Director By:  

/s/ Karim Remtoula

  Name: Karim Remtoula   Title:   Vice President

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: CITIBANK, N.A. By:  

/s/ Carolyn Kee

  Name: Carolyn Kee   Title: Vice President

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender:   CREDIT SUISSE AG,   CAYMAN ISLANDS BRANCH

 

By:  

/s/ Nupur Kumar

  Name: Nupur Kumar   Title:   Authorized Signatory By:  

/s/ Marc Zihlmann

  Name: Marc Zihlmann   Title:   Authorized Signatory

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title:   Director For any Lender requiring a second
signature line: By:  

/s/ Douglas Darman

  Name: Douglas Darman   Title:   Director

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

GOLDMAN SACHS BANK USA, By:  

/s/ Annie Carr

  Name: Annie Carr   Title:   Authorized Signatory

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: HSBC Bank USA, National Association By:  

/s/ Robert Devir

  Name: Robert Devir   Title:   Managing Director For any Lender requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: MIZUHO BANK, LTD. By:  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title:   Authorized Signatory For any Lender requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: MUFG Bank, Ltd. By:  

/s/ Reema Sharma

  Name: Reema Sharma   Title: Authorized Signatory

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: Société Générale By:  

/s/ Shelley Yu

  Name: Shelley Yu   Title:   Director For any Lender requiring a second
signature line: By:  

 

  Name:   Title:

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: THE TORONTO-DOMINION BANK, NEW YORK BRANCH By:  

/s/ Peter Kuo

  Name: Peter Kuo   Title:   Authorized Signatory

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: Wells Fargo Bank, National Association By:  

/s/ Peter Kiedrowski

  Name: Peter Kiedrowski   Title:   Managing Director

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as Extending Lender By:  

/s/ Cara Younger

  Name: Cara Younger   Title:   Director By:  

/s/ Miriam Trautmann

  Name: Miriam Trautmann   Title:   Senior Vice President

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: Banco Santander, S.A., New York Branch By:  

/s/ Rita Walz-Cuccioli

  Name: Rita Walz-Cuccioli   Title:   Executive Director For any Lender
requiring a second signature line: By:  

/s/ Terence Corcoran

  Name: Terence Corcoran   Title:   Executive Director

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: Branch Banking and Trust Company By:  

/s/ Trevor H. Williams

  Name: Trevor H. Williams   Title:   Assistant Vice President

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: Commerzbank AG, New York Branch By:  

/s/ Pedro Bell

  Name: Pedro Bell   Title:   Managing Director By:  

/s/ Veli-Matti Ahonen

  Name: Veli-Matti Ahonen   Title:   Vice President

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: Credit Agricole Corporate and Investment Bank By:  

/s/ Jill Wong

  Name: Jill Wong   Title:   Director For any Lender requiring a second
signature line: By:  

/s/ Gordon Yip

  Name: Gordon Yip   Title:   Director

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: INTESA SANPAOLO S.p.A., New York Branch By:  

/s/ Jennifer Feldman Facciola

  Name: Jennifer Feldman Facciola   Title:   Vice President For any Lender
requiring a second signature line: By:  

/s/ Francesco Di Mario

  Name: Francesco Di Mario   Title:   FVP & Head of Credit

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: National Westminster Bank plc By:  

/s/ Jonathan Eady

  Name: Jonathan Eady   Title:   Vice President For any Lender requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ David McNeela

  Name: David McNeela   Title:   Senior Vice President

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Katsuyuki Kubo

  Name: Katsuyuki Kubo   Title:   Managing Director For any Lender requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: U.S. Bank National Association By:  

/s/ Brigitte M. Nelson

  Name: Brigitte M. Nelson   Title:   Vice President For any Lender requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: Westpac Banking Corporation By:  

/s/ Stuart Brown

  Name: Stuart Brown   Title:   Executive Director

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Name of Lender: Banco Bradesco S.A., New York Branch By:  

/s/ Fabiana Guglielmi Paes de Barros

  Name: Fabiana Guglielmi Paes de Barros   Title:   Manager For any Lender
requiring a second signature line: By:  

/s/ Edjelma Cardoso de Barros

  Name: Edjelma Cardoso de Barros   Title:   Coordinator

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

DBS BANK LTD. By:  

/s/ Yeo How Ngee

  Name: Yeo How Ngee   Title:   Managing Director

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

Standard Chartered Bank By:  

/s/ Daniel Mattern

  Name: Daniel Mattern   Title:   Associate Director

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

The Northern Trust Company By:  

/s/ Coleen Letke

  Name: Coleen Letke   Title:   Senior Vice President

 

[Signature Page to Mondelēz International, Inc. Five-Year Revolving Credit
Agreement]